Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 1 of 30




                 Exhibit M
                                                                         Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 2 of 30




                                                                                                                             Defendants' Revised Privilege Log - April 29, 2021



                                                                                                                                                                                                                                     Date Created (for
 Privilege Log -    Privilege Log - Group   Document                                                                                                                  Email
                                                         Date Sent           Email From                    Email To                           Email CC                              Email Subject                 File Name          Attachments and Loose   Privilege Claimed           Description
    Identifier             Identifier       Type                                                                                                                       BCC
                                                                                                                                                                                                                                     Documents)
                                                                                                                                                                                                                                                                                         Confidential communication regarding research reports
                                            Email                    Taylor Sears               Glenn Simpson                                                                                                                                                Attorney work product       prepared at the direction of counsel and for purposes of
PRIV0000001        PRIV0000001                           1/13/2016   <tsears@fusiongps.com>     <gsimpson@fusiongps.com>                                                      Re: lobbying memo          Inbox.mbox?Item#61347.eml                                                       litigation in United States v. Prevezon
                                                                                                                                                                                                                                                                                         Confidential research report prepared at the direction of
                                            Attachment                                                                                                                                                                               3/13/2014               Attorney work product       counsel and for purposes of litigation in United States v.
PRIV0000002        PRIV0000001                                                                                                                                                                           Ashcroft Lobbying.docx                                                          Prevezon
PRIV0000003        PRIV0000001              Attachment                                                                                                                                                   ATT00001.htm                                        Attorney work product       error attachment file
                                                                                                                                                                                                                                                                                         Confidential research report prepared at the direction of
                                            Attachment                                                                                                                                                   Jasper Update 12.3.14       12/03/2014              Attorney work product       counsel and for purposes of litigation in United States v.
PRIV0000004        PRIV0000001                                                                                                                                                                           Final.docx                                                                      Prevezon
PRIV0000005        PRIV0000001              Attachment                                                                                                                                                   ATT00002.htm                                        Attorney work product       error attachment file
                                                                                              Taylor Sears
                                                                                              <tsears@fusiongps.com>; Patrick                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                              Corcoran                                                                                                                                                       Attorney work product;
                                            Email                                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                              <pcorcoran@fusiongps.com>; Jake                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
                                                                     Glenn Simpson            Berkowitz
PRIV0000006        PRIV0000006                           4/14/2016   <gsimpson@fusiongps.com> <jberkowitz@fusiongps.com>                                                      Altimax                    Inbox.mbox?Item#7087.eml
                                                                                                Glenn Simpson
                                                                                                <gsimpson@fusiongps.com>;                                                                                                                                                                Confidential communication regarding research prepared at
                                                                                                Patrick Corcoran                                                                                                                                             Attorney work product;
                                            Email                                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                                <pcorcoran@fusiongps.com>; Jake                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
                                                                     Taylor Sears               Berkowitz
PRIV0000007        PRIV0000007                           4/14/2016   <tsears@fusiongps.com>     <jberkowitz@fusiongps.com>                                                    Re: Altimax                Inbox.mbox?Item#7075.eml
                                                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                                             Attorney work product;
                                            Attachment                                                                                                                                                   Altimax Investments         4/14/2016                                           and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000008        PRIV0000007                                                                                                                                                                           Limited.pdf                                                                     providing legal advice
                                                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                                                             Attorney work product;
                                            Attachment                                                                                                                                                                                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000009        PRIV0000007                                                                                                                                                                           ATT00001.htm                                                                    and for the purpose of providing legal advice

                                                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                  Jake Berkowitz                                                                                                             Attorney work product;
                                            Email                                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                     Glenn Simpson            Chris Steele                        <jberkowitz@fusiongps.com>; Peter                                                                                          Attorney-client privilege
                                                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
PRIV0000010        PRIV0000010                           4/19/2016   <gsimpson@fusiongps.com> <chrissteele@orbisbi.com>           Fritsch <pfritsch@fusiongps.com>            Beighton Application       Beighton Application.htm
                                                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                                             Attorney work product;
                                            Attachment                                                                                                                                                                               8/13/2015                                           and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000011        PRIV0000010                                                                                                                                                                           Beighton Application.pdf                                                        providing legal advice

                                                                                              John Moscow
                                                                                              <jmoscow@bakerlaw.com>; Paul
                                                                                              Levine
                                                                                              <pmlevine@bakerlaw.com>; Mark                                                                                                                                                              Confidential communication regarding research prepared at
                                                                                              Cymrot                                                                                                                                                         Attorney work product;
                                            Email                                                                                                                                                                                                                                        the direction of Baker Hostetler and in anticipation of litigation
                                                                                              <mcymrot@bakerlaw.com>;                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                                                                                                         in US v. Prevezon, and for the purpose of providing legal advice
                                                                                              Edward Baumgartner
                                                                                              <edward@edward-austin.com>;
                                                                     Glenn Simpson            Taylor Sears
PRIV0000012        PRIV0000012                           4/19/2016   <gsimpson@fusiongps.com> <tsears@fusiongps.com>                                                          Latvia complaint           Inbox.mbox?Item#6990.eml
                                                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Baker
                                                                                                                                                                                                                                                             Attorney work product;
                                            Attachment                                                                                                                                                   Latvian-Complaint-signed-   7/30/2012                                           Hostetler and in anticipation of litigation in US v. Prevezon,
                                                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000013        PRIV0000012                                                                                                                                                                           FULL-2.pdf                                                                      and for the purpose of providing legal advice
                                                                                                                                  Chris Steele                                                                                                                                           Confidential communication regarding research prepared at
                                                                                                                                  <chrissteele@orbisbi.com>; Jake                                                                                            Attorney work product;
                                            Email                                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                     Peter Fritsch              Glenn Simpson                     Berkowitz                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
PRIV0000014        PRIV0000014                           4/19/2016   <pfritsch@fusiongps.com>   <gsimpson@fusiongps.com>          <jberkowitz@fusiongps.com>                  Re: Beighton Application   Inbox.mbox?Item#42320.eml
                                                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                                                             Attorney work product;
                                            Email                    Peter Fritsch              Taylor Sears                                                                                            Fwd: Beighton                                                                    the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000015        PRIV0000015                           4/19/2016   <pfritsch@fusiongps.com>   <tsears@fusiongps.com>                                                        Fwd: Beighton Application Application.htm                                                                  and for the purpose of providing legal advice




                                                                                                                                                                    Page 1 of 29
                                                         Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 3 of 30



                                                                                                                                                                                                                             Confidential communication regarding research prepared at
                                                                                                                                                                                                 Attorney work product;
                            Email                    Peter Fritsch              Taylor Sears                                                        Fwd: Beighton                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000016   PRIV0000016                4/19/2016   <pfritsch@fusiongps.com>   <tsears@fusiongps.com>                    Fwd: Beighton Application Application.htm                                                          and for the purpose of providing legal advice
                                                                                                                                                                                                 Attorney work product;
                            Attachment                                                                                                                                                                                       error attachment file
PRIV0000017   PRIV0000016                                                                                                                            ATT00001.htm                                Attorney-client privilege
                                                                                                                                                                                                                             Confidential communication regarding research prepared at
                                                                                                                                                                                                 Attorney work product;
                            Email                    Jake Berkowitz             Taylor Sears                                                         FW: Beighton                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000018   PRIV0000018                4/19/2016   <jberkowitz@fusiongps.com> <tsears@fusiongps.com>                    FW: Beighton Application   Application.htm                                                         and for the purpose of providing legal advice
                                                                                                                                                                                                                             Confidential communication regarding research prepared at
                                                                                                                                                                                                 Attorney work product;
                            Email                    Taylor Sears               Jake Berkowitz                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000019   PRIV0000019                4/19/2016   <tsears@fusiongps.com>     <jberkowitz@fusiongps.com>                Re: Beighton Application   Re: Beighton Application.htm                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                             Confidential communication regarding research prepared at
                                                                                                                                                                                                 Attorney work product;
                            Email                                               Jake Berkowitz                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000020   PRIV0000020                4/23/2016   Nellie Ohr <neohr@aol.com> <jberkowitz@fusiongps.com>                Re: polish AND report      Inbox.mbox?Item#4586.eml                                                and for the purpose of providing legal advice
                                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                 Attorney work product;
                            Attachment                                                                                                               FusionGPSWhosWho21April2 4/20/2016                                      and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000021   PRIV0000020                                                                                                                            016.xlsx                                                                providing legal advice
                                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                 Attorney work product;
                            Attachment                                                                                                               Report for FusionGPS 22 April 4/13/2016                                 and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000022   PRIV0000020                                                                                                                            2016.docx                                                               providing legal advice
                                                                                                                                                                                                                             Confidential communication regarding research prepared at
                                                                                                                                                                                                 Attorney work product;
                            Email                                               Jake Berkowitz                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000023   PRIV0000023                4/28/2016   Nellie Ohr <neohr@aol.com> <jberkowitz@fusiongps.com>                Making sure you saw this   Inbox.mbox?Item#4262.eml                                                and for the purpose of providing legal advice
                                                                                Peter Fritsch
                                                                                                                                                                                                                             Confidential communication regarding research prepared at
                                                                                <pfritsch@fusiongps.com>;                                                                                        Attorney work product;
                            Email                                                                                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                     Jake Berkowitz             Patrick Corcoran                                                                                                 Attorney-client privilege
                                                                                                                                                                                                                             and for the purpose of providing legal advice
PRIV0000028   PRIV0000028                5/17/2016   <jberkowitz@fusiongps.com> <pcorcoran@fusiongps.com>                 Russia memo                Russia memo.htm
                                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                 Attorney work product;
                            Attachment                                                                                                                                               5/13/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000029   PRIV0000028                                                                                                                            Trump Russia master.docx                                                providing legal advice
                            Loose
                                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                           Attorney work product;
                                                                                                                                                                                     5/18/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                 Report for FusionGPS 22 April               Attorney-client privilege
                                                                                                                                                                                                                             providing legal advice
PRIV0000030   PRIV0000030   Report                                                                                                                   2016.docx
                            Loose
                                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                           Attorney work product;
                                                                                                                                                                                     5/13/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                             Attorney-client privilege
                                                                                                                                                                                                                             providing legal advice
PRIV0000031   PRIV0000031   Report                                                                                                                   Trump Russia master.docx
                                                                                                                                                                                                                             Confidential communication regarding research prepared at
                                                                                                                                                                                                 Attorney work product;
                            Email                    Peter Fritsch              Patrick Corcoran                          Fwd: bangor docs you       Fwd: bangor docs you MUST                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000032   PRIV0000032                5/19/2016   <pfritsch@fusiongps.com>   <pcorcoran@fusiongps.com>                 MUST read                  read.htm                                                                and for the purpose of providing legal advice
                                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                 Attorney work product;
                            Attachment                                                                                                               Trump Russia master             5/18/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000033   PRIV0000032                                                                                                                            prf.docx                                                                providing legal advice
                                                                                                                                                                                                 Attorney work product;
                            Attachment                                                                                                                                                                                       error attachment file
PRIV0000034   PRIV0000032                                                                                                                            ATT00001.htm                                Attorney-client privilege
                                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                 Attorney work product;
                            Attachment                                                                                                               Trump-ChristieNJ                5/16/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000035   PRIV0000032                                                                                                                            5.16.16.docx                                                            providing legal advice
                                                                                                                                                                                                 Attorney work product;
                            Attachment                                                                                                                                                                                       error attachment file
PRIV0000036   PRIV0000032                                                                                                                            ATT00002.htm                                Attorney-client privilege
                                                                              Peter Fritsch                                                                                                                                  Confidential communication regarding research prepared at
                                                                              <pfritsch@fusiongps.com>; Jake                                                                                     Attorney work product;
                            Email                                                                                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                     Glenn Simpson            Berkowitz                                                                                                          Attorney-client privilege
                                                                                                                                                                                                                             and for the purpose of providing legal advice
PRIV0000037   PRIV0000037                5/20/2016   <gsimpson@fusiongps.com> <jberkowitz@fusiongps.com>                  DT Russ                    DT Russ.htm
                                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                 Attorney work product;
                            Attachment                                                                                                                                               5/20/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000038   PRIV0000037                                                                                                                            Trump Russia master .docx                                               providing legal advice
                                                                                                                                                                                                                             Confidential communication regarding research prepared at
                                                                                                                                                                                                 Attorney work product;
                            Email                    Peter Fritsch              Jake Berkowitz                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000039   PRIV0000039                5/20/2016   <pfritsch@fusiongps.com>   <jberkowitz@fusiongps.com>                russia final               russia final.htm                                                        and for the purpose of providing legal advice
                                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                 Attorney work product;
                            Attachment                                                                                                               Trump Russia Memo               5/20/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000040   PRIV0000039                                                                                                                            5.20.16.docx                                                            providing legal advice
                                                                                Thomas Catan                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                 Attorney work product;
                            Email                    Peter Fritsch              <tcatan@fusiongps.com>; Jason                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000041   PRIV0000041                5/20/2016   <pfritsch@fusiongps.com>   Felch <jfelch@fusiongps.com>              Fwd: russia final          Fwd: russia final.htm                                                   and for the purpose of providing legal advice
                                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                 Attorney work product;
                            Attachment                                                                                                               Trump Russia Memo               5/20/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                 Attorney-client privilege
PRIV0000042   PRIV0000041                                                                                                                            5.20.16.docx                                                            providing legal advice




                                                                                                                Page 2 of 29
                                                         Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 4 of 30



                                                                                                                                                                                                                           Attorney work product;
                            Attachment                                                                                                                                                                                                                 error attachment file
PRIV0000043   PRIV0000041                                                                                                                                                         ATT00001.htm                             Attorney-client privilege
                            Loose
                                                                                                                                                                                                                                                       Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                     Attorney work product;
                                                                                                                                                                                                               5/20/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                       providing legal advice
PRIV0000044   PRIV0000044   Report                                                                                                                                                Trump Russia master .docx
                            Loose
                                                                                                                                                                                                                                                       Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                     Attorney work product;
                                                                                                                                                                                                               5/19/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                              Weekly Writeup for                       Attorney-client privilege
                                                                                                                                                                                                                                                       providing legal advice
PRIV0000045   PRIV0000045   Report                                                                                                                                                FusionGPS 27 May 2016.docx
                                                                                                                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                                                                                                                                                           Attorney work product;
                            Email                   Peter Fritsch               Erica Castro                    Jake Berkowitz                                                                                                                         the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                           Attorney-client privilege
PRIV0000046   PRIV0000046                06/01/2016 <pfritsch@fusiongps.com>    <ecastro@fusiongps.com>         <jberkowitz@fusiongps.com>             Re: Bangor 2 Invoice       Inbox.mbox?Item#1623.eml                                             and for the purpose of providing legal advice
                                                                                                                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                                                                                                                                                           Attorney work product;
                            Email                   Erica Castro               Peter Fritsch                   Jake Berkowitz                                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                           Attorney-client privilege
PRIV0000047   PRIV0000047                06/01/2016 <ecastro@fusiongps.com>    <pfritsch@fusiongps.com>        <jberkowitz@fusiongps.com>              Re: Bangor 2 Invoice       Inbox.mbox?Item#1621.eml                                             and for the purpose of providing legal advice
                                                                               Peter Fritsch                                                                                                                                                           Confidential communication regarding research prepared at
                                                                                                                                                                                                                           Attorney work product;
                            Email                   Jake Berkowitz             <pfritsch@fusiongps.com>; Erica                                                                                                                                         the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                           Attorney-client privilege
PRIV0000048   PRIV0000048                06/01/2016 <jberkowitz@fusiongps.com> Castro <ecastro@fusiongps.com>                                          Re: Bangor 2 Invoice       Inbox.mbox?Item#1619.eml                                             and for the purpose of providing legal advice
                                                                                                                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                                                                                                                                                           Attorney work product;
                            Email                   Peter Fritsch              Jake Berkowitz                   Erica Castro                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                           Attorney-client privilege
PRIV0000049   PRIV0000049                06/01/2016 <pfritsch@fusiongps.com>   <jberkowitz@fusiongps.com>       <ecastro@fusiongps.com>                Re: Bangor 2 Invoice       Inbox.mbox?Item#1617.eml                                             and for the purpose of providing legal advice
                                                                               Jake Berkowitz
                                                                                                                                                                                                                                                       Confidential communication regarding research prepared at
                                                                               <jberkowitz@fusiongps.com>;                                                                                                                 Attorney work product;
                            Email                                                                                                                                                                                                                      the direction of Perkins Coie and in anticipation of litigation,
                                                                               Glenn Simpson                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                                                                       and for the purpose of providing legal advice
PRIV0000054   PRIV0000054                06/06/2016 Nellie Ohr <neohr@aol.com> <gsimpson@fusiongps.com>                                                Teaser                     Inbox.mbox?Item#32679.eml
                                                                                                                                                                                  FusionGPS Weekly Report 10                                           Confidential communication regarding research prepared at
                                                                                                                                                                                                                           Attorney work product;
                            Attachment                                                                                                                                            June 2016 draft 6 June     06/06/2016                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                           Attorney-client privilege
PRIV0000055   PRIV0000054                                                                                                                                                         2016.docx                                                            and for the purpose of providing legal advice
                                                                               Glenn Simpson
                                                                                                                                                                                                                                                       Confidential communication regarding research prepared at
                                                                               <gsimpson@fusiongps.com>; Jake                                                                                                              Attorney work product;
                            Email                                                                                                                                                                                                                      the direction of Perkins Coie and in anticipation of litigation,
                                                                               Berkowitz                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                                                                       and for the purpose of providing legal advice
PRIV0000056   PRIV0000056                06/11/2016 Nellie Ohr <neohr@aol.com> <jberkowitz@fusiongps.com>                                              Weekly writeup             Inbox.mbox?Item#31619.eml
                                                                                                                                                                                                                                                       Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                           Attorney work product;
                            Attachment                                                                                                                                            FusionGPS Weekly Report 10 06/03/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                           Attorney-client privilege
PRIV0000057   PRIV0000056                                                                                                                                                         June 2016.docx                                                       providing legal advice
                                                                                Jake Berkowitz
                                                                                                                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                <jberkowitz@fusiongps.com>;                                                                                                                Attorney work product;
                            Email                                                                                                                                                                                                                      the direction of Perkins Coie and in anticipation of litigation,
                                                                                Glenn Simpson                                                          Updated chron and                                                   Attorney-client privilege
                                                                                                                                                                                                                                                       and for the purpose of providing legal advice
PRIV0000058   PRIV0000058                6/13/2016   Nellie Ohr <neohr@aol.com> <gsimpson@fusiongps.com>                                               whoswho                    Inbox.mbox?Item#31286.eml
                                                                                                                                                                                                                                                       Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                           Attorney work product;
                            Attachment                                                                                                                                            FusionGPSWhosWho13June2 4/20/2016                                    and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                           Attorney-client privilege
PRIV0000059   PRIV0000058                                                                                                                                                         016.xlsx                                                             providing legal advice
                                                                                                                                                                                                                                                       Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                           Attorney work product;
                            Attachment                                                                                                                                            Chronology for FusionGPS     6/13/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                           Attorney-client privilege
PRIV0000060   PRIV0000058                                                                                                                                                         updated 13 June 2016.docx                                            providing legal advice
                            Loose
                                                                                                                                                                                                                                                       Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                     Attorney work product;
                                                                                                                                                                                                               6/25/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                       providing legal advice
PRIV0000061   PRIV0000061   Report                                                                                                                                                Sergei Millian.docx
                                                                                Jake Berkowitz                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                <jberkowitz@fusiongps.com>;                                                                                                                Attorney work product;
                            Email                                                                                                                                                                                                                      the direction of Perkins Coie and in anticipation of litigation,
                                                                                Glenn Simpson                                                          Most recent timeline and                                            Attorney-client privilege
                                                                                                                                                                                                                                                       and for the purpose of providing legal advice
PRIV0000062   PRIV0000062                6/29/2016   Nellie Ohr <neohr@aol.com> <gsimpson@fusiongps.com>                                               whoswho                    Inbox.mbox?Item#28311.eml
                                                                                                                                                                                                                                                       Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                           Attorney work product;
                            Attachment                                                                                                                                            Chronology for FusionGPS     6/27/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                           Attorney-client privilege
PRIV0000063   PRIV0000062                                                                                                                                                         updated 27 June 2015.docx                                            providing legal advice
                                                                                                                                                                                                                                                       Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                           Attorney work product;
                            Attachment                                                                                                                                            FusionGPSWhosWho27June2 4/20/2016                                    and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                           Attorney-client privilege
PRIV0000064   PRIV0000062                                                                                                                                                         016.xlsx                                                             providing legal advice
                                                                                Jake Berkowitz
                                                                                                                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                <jberkowitz@fusiongps.com>;                                                                                                                Attorney work product;
                            Email                                                                                                                                                                                                                      the direction of Perkins Coie and in anticipation of litigation,
                                                                                Glenn Simpson                                                          Re: Most recent timeline                                            Attorney-client privilege
                                                                                                                                                                                                                                                       and for the purpose of providing legal advice
PRIV0000065   PRIV0000065                6/29/2016   Nellie Ohr <neohr@aol.com> <gsimpson@fusiongps.com>                                               and whoswho                Inbox.mbox?Item#28308.eml
                                                                                                                                                                                                                                                       Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                           Attorney work product;
                            Attachment                                                                                                                                            Manafort Chronology updated 5/24/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                           Attorney-client privilege
PRIV0000066   PRIV0000065                                                                                                                                                         24 May 2016.docx                                                     providing legal advice
                                                                                                                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                                                                                                                                                           Attorney work product;
                            Email                    Chris Burrows              Glenn Simpson                   Sam Stainer                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                           Attorney-client privilege
PRIV0000067   PRIV0000067                6/30/2016   <chrisburrows@orbisbi.com> <gsimpson@fusiongps.com>        <samstainer@orbisbi.com>               INVOICE                    Inbox.mbox?Item#28069.eml                                            and for the purpose of providing legal advice




                                                                                                                                             Page 3 of 29
                                                         Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 5 of 30



                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                           B9416ECB-7105-459F-B13F-                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000068   PRIV0000067                                                                                                                                                        BE5EB1AC53DC[4].png                                                     and for the purpose of providing legal advice
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                          6/30/2016                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000069   PRIV0000067                                                                                                                                                        INVOICE 0658.pdf                                                        and for the purpose of providing legal advice
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Email                    Chris Burrows              Glenn Simpson                    Sam Stainer                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000070   PRIV0000070                6/30/2016   <chrisburrows@orbisbi.com> <gsimpson@fusiongps.com>         <samstainer@orbisbi.com>             INVOICE                    INVOICE.mht                                                             and for the purpose of providing legal advice
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                          6/30/2016                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000071   PRIV0000070                                                                                                                                                        INVOICE 0658.pdf                                                        and for the purpose of providing legal advice

                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                              Erica Castro                                                                                                                                   Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                     Glenn Simpson            <ecastro@fusiongps.com>; Peter                                                                     Sent                                        Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
PRIV0000074   PRIV0000074                6/30/2016   <gsimpson@fusiongps.com> Fritsch <pfritsch@fusiongps.com>                                        FW: INVOICE                Items.mbox?Item#4621.eml
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                          6/30/2016                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000075   PRIV0000074                                                                                                                                                        INVOICE 0658.pdf                                                        and for the purpose of providing legal advice
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000076   PRIV0000074                                                                                                                                                        image001.png                                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Email                    Erica Castro               Glenn Simpson                    Peter Fritsch                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000077   PRIV0000077                6/30/2016   <ecastro@fusiongps.com>    <gsimpson@fusiongps.com>         <pfritsch@fusiongps.com>             Re: INVOICE                Inbox.mbox?Item#27961.eml                                               and for the purpose of providing legal advice
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000078   PRIV0000077                                                                                                                                                        image001.png                                                            and for the purpose of providing legal advice
                            Loose
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                       Attorney work product;
                                                                                                                                                                                                                07/07/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                             FusionGPS Weekly Report                     Attorney-client privilege
                                                                                                                                                                                                                                                         providing legal advice
PRIV0000079   PRIV0000079   Report                                                                                                                                               July 6 2016.docx
                                                                                neohr@aol.com; Jake Berkowitz                                                                                                                                            Confidential communication regarding research prepared at
                                                                                <jberkowitz@fusiongps.com>;                                                                                                                  Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                Glenn Simpson                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
PRIV0000080   PRIV0000080                7/16/2016   Nellie Ohr <neohr@aol.com> <gsimpson@fusiongps.com>                                              OK here's the report       Inbox.mbox?Item#25629.eml
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                           FusionGPS Weekly Report 15 07/12/2016                                   and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000081   PRIV0000080                                                                                                                                                        July 2016.docx                                                          providing legal advice
                                                                                neohr@aol.com; Jake Berkowitz                                                                                                                                            Confidential communication regarding research prepared at
                                                                                <jberkowitz@fusiongps.com>;                                           Re: OK here's the report --                                            Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                Glenn Simpson                                                         WITH clarification--use                                                Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
PRIV0000082   PRIV0000082                7/16/2016   Nellie Ohr <neohr@aol.com> <gsimpson@fusiongps.com>                                              this version                Inbox.mbox?Item#25611.eml
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                           FusionGPS Weekly Report 16 7/16/2016                                    and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000083   PRIV0000082                                                                                                                                                        July 2016.docx                                                          providing legal advice
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Email                    Jake Berkowitz             Laura Seago                                                                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000084   PRIV0000084                7/17/2016   <jberkowitz@fusiongps.com> <lseago@fusiongps.com>                                                FW: OK here's the report   FW: OK here's the report.htm                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                           FusionGPS Weekly Report 15 07/12/2016                                   and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000085   PRIV0000084                                                                                                                                                        July 2016.docx                                                          providing legal advice
                            Loose
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                       Attorney work product;
                                                                                                                                                                                                                7/23/2016                                and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                             FusionGPS Weekly Report 23                  Attorney-client privilege
                                                                                                                                                                                                                                                         providing legal advice
PRIV0000086   PRIV0000086   Report                                                                                                                                               July 2016 2.docx
                                                                                Jake Berkowitz
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                <jberkowitz@fusiongps.com>;                                                                                                                  Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                Glenn Simpson                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
PRIV0000087   PRIV0000087                7/23/2016   Nellie Ohr <neohr@aol.com> <gsimpson@fusiongps.com>                                              Weekly report              Inbox.mbox?Item#24387.eml
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                           FusionGPS Weekly Report 23 7/23/2016                                    and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000088   PRIV0000087                                                                                                                                                        July 2016.docx                                                          providing legal advice
                                                                                Glenn Simpson                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                <gsimpson@fusiongps.com>;                                                                                                                    Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                     Jake Berkowitz             Peter Fritsch                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
PRIV0000089   PRIV0000089                7/25/2016   <jberkowitz@fusiongps.com> <pfritsch@fusiongps.com>                                              carter page                Inbox.mbox?Item#24113.eml
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                          5/18/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000090   PRIV0000089                                                                                                                                                        Carter Page.docx                                                        providing legal advice




                                                                                                                                            Page 4 of 29
                                                         Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 6 of 30



                            Loose
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                       Attorney work product;
                                                                                                                                                                                                                7/26/2016                                and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                TRUMP CAMPAIGN AIDES                     Attorney-client privilege
                                                                                                                                                                                                                                                         providing legal advice
PRIV0000091   PRIV0000091   Report                                                                                                                                                  AND PUTIN 7-25.docx
                            Loose
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                       Attorney work product;
                                                                                                                                                                                                                7/26/2016                                and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                                                         Attorney-client privilege
                                                                                                                                                                                                                                                         providing legal advice
PRIV0000092   PRIV0000092   Report                                                                                                                                                  Carter Page 7.27.docx
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Email                    Jake Berkowitz             Peter Fritsch                                                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000093   PRIV0000093                7/27/2016   <jberkowitz@fusiongps.com> <pfritsch@fusiongps.com>                                                    Carter Page             Carter Page.htm                                                      and for the purpose of providing legal advice
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                          7/26/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000094   PRIV0000093                                                                                                                                                           Carter Page 7.27.docx                                                providing legal advice
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Email                    Peter Fritsch              Glenn Simpson                  Jake Berkowitz                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000095   PRIV0000095                7/27/2016   <pfritsch@fusiongps.com>   <gsimpson@fusiongps.com>       <jberkowitz@fusiongps.com>                   CP -- quick and dirty   Inbox.mbox?Item#23548.eml                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                          7/27/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000096   PRIV0000095                                                                                                                                                           Carter Page 7.27.16.docx                                             providing legal advice
                            Loose
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                       Attorney work product;
                                                                                                                                                                                                                7/27/2016                                and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                                                         Attorney-client privilege
                                                                                                                                                                                                                                                         providing legal advice
PRIV0000097   PRIV0000097   Report                                                                                                                                                  Carter Page 7.27.16.docx
                                                                                                               Patrick Corcoran
                                                                               Edward Baumgartner              <pcorcoran@fusiongps.com>;                                                                                                                Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Email                                              <edward@edward-austin.com>;     Taylor Sears                                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
                                                    Jake Berkowitz             Glenn Simpson                   <tsears@fusiongps.com>; Peter                                                                                                             and for the purpose of providing legal advice
PRIV0000098   PRIV0000098                08/09/2016 <jberkowitz@fusiongps.com> <gsimpson@fusiongps.com>        Fritsch <pfritsch@fusiongps.com>             Re: Carter Page         Inbox.mbox?Item#21420.eml
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                          7/26/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000099   PRIV0000098                                                                                                                                                           Carter Page 7.27.docx                                                providing legal advice
                                                                              Glenn Simpson
                                                                              <gsimpson@fusiongps.com>; Jake                                                                                                                                             Confidential communication regarding research prepared at
                                                                              Berkowitz                                                                                                                                      Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                              <jberkowitz@fusiongps.com>;                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
                                                    Patrick Corcoran          Peter Fritsch
PRIV0000100   PRIV0000100                08/10/2016 <pcorcoran@fusiongps.com> <pfritsch@fusiongps.com>                                                      Re: iceland stuff       Inbox.mbox?Item#21325.eml
                                                                              Glenn Simpson
                                                                              <gsimpson@fusiongps.com>; Jake                                                                                                                                             Confidential communication regarding research prepared at
                                                                              Berkowitz                                                                                                                                      Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                              <jberkowitz@fusiongps.com>;                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
                                                    Patrick Corcoran          Peter Fritsch
PRIV0000101   PRIV0000101                08/10/2016 <pcorcoran@fusiongps.com> <pfritsch@fusiongps.com>                                                      Re: iceland stuff       Inbox.mbox?Item#21321.eml
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                          5/30/2008                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000102   PRIV0000101                                                                                                                                                           russia.pdf                                                           providing legal advice
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Email                   Erica Castro                Peter Fritsch                  Glenn Simpson                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000103   PRIV0000103                08/10/2016 <ecastro@fusiongps.com>     <pfritsch@fusiongps.com>       <gsimpson@fusiongps.com>                     Fwd: JULY INVOICE       Inbox.mbox?Item#21237.eml                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                              B9416ECB-7105-459F-B13F-                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000104   PRIV0000103                                                                                                                                                           BE5EB1AC53DC[11].png                                                 and for the purpose of providing legal advice
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                                                                   error attachment file
PRIV0000105   PRIV0000103                                                                                                                                                           ATT00001.htm                             Attorney-client privilege
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                          08/10/2016                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000106   PRIV0000103                                                                                                                                                           INVOICE 0674.pdf                                                     and for the purpose of providing legal advice
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                                                                   error attachment file
PRIV0000107   PRIV0000103                                                                                                                                                           ATT00002.htm                             Attorney-client privilege
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Email                   Peter Fritsch               Erica Castro                   Glenn Simpson                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000108   PRIV0000108                08/10/2016 <pfritsch@fusiongps.com>    <ecastro@fusiongps.com>        <gsimpson@fusiongps.com>                     Re: JULY INVOICE        Inbox.mbox?Item#21223.eml                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Email                   Erica Castro                Peter Fritsch                  Glenn Simpson                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000109   PRIV0000109                08/10/2016 <ecastro@fusiongps.com>     <pfritsch@fusiongps.com>       <gsimpson@fusiongps.com>                     Re: JULY INVOICE        Inbox.mbox?Item#21222.eml                                            and for the purpose of providing legal advice
                                                    Edward Baumgartner                                                                                                                                                                                   Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Email                   <edward@edward-             Glenn Simpson                                                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000110   PRIV0000110                08/10/2016 austin.com>                 <gsimpson@fusiongps.com>                                                    Aven at the WH          Inbox.mbox?Item#21196.eml                                            and for the purpose of providing legal advice




                                                                                                                                                  Page 5 of 29
                                                             Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 7 of 30



                                                                                                                                                                                                                                                                  Confidential communication regarding research prepared at
                                                                                                                                                                                                                                      Attorney work product;
                            Email                       Glenn Simpson            Edward Baumgartner                                                                                        Sent                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                      Attorney-client privilege
PRIV0000111   PRIV0000111                    08/10/2016 <gsimpson@fusiongps.com> <edward@edward-austin.com>                                                      Re: Aven at the WH        Items.mbox?Item#3405.eml                                               and for the purpose of providing legal advice
                                                                                                                      Jason Felch
                                                                                                                      <jfelch@fusiongps.com>; Glenn                                                                                                               Confidential communication regarding research prepared at
                                                                                                                      Simpson                                                                                                         Attorney work product;
                            Email                                                                                                                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                      <gsimpson@fusiongps.com>;                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                                  and for the purpose of providing legal advice
                                                        Peter Fritsch               Patrick Corcoran                  Thomas Catan
PRIV0000112   PRIV0000112                    08/11/2016 <pfritsch@fusiongps.com>    <pcorcoran@fusiongps.com>         <tcatan@fusiongps.com>                     Re: daynotes              Re: daynotes.htm
                                                                                                                      Jason Felch
                                                                                                                      <jfelch@fusiongps.com>; Glenn                                                                                                               Confidential communication regarding research prepared at
                                                                                                                      Simpson                                                                                                         Attorney work product;
                            Email                                                                                                                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                      <gsimpson@fusiongps.com>;                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                                  and for the purpose of providing legal advice
                                                        Peter Fritsch               Patrick Corcoran                  Thomas Catan
PRIV0000113   PRIV0000113                    08/11/2016 <pfritsch@fusiongps.com>    <pcorcoran@fusiongps.com>         <tcatan@fusiongps.com>                     Re: daynotes              Re: daynotes.htm

                                                                                                                      Glenn Simpson                                                                                                                               Confidential communication regarding research prepared at
                                                                                                                      <gsimpson@fusiongps.com>;                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                      Patrick Corcoran                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                                  and for the purpose of providing legal advice
                                                        Peter Fritsch               Thomas Catan                      <pcorcoran@fusiongps.com>; Jason
PRIV0000114   PRIV0000114                    08/11/2016 <pfritsch@fusiongps.com>    <tcatan@fusiongps.com>            Felch <jfelch@fusiongps.com>               Re: daynotes              Re: daynotes.htm
                                                                                                                      Jason Felch
                                                                                                                      <jfelch@fusiongps.com>; Glenn                                                                                                               Confidential communication regarding research prepared at
                                                                                                                      Simpson                                                                                                         Attorney work product;
                            Email                                                                                                                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                      <gsimpson@fusiongps.com>;                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                                  and for the purpose of providing legal advice
                                                        Peter Fritsch               Patrick Corcoran                  Thomas Catan
PRIV0000115   PRIV0000115                    08/11/2016 <pfritsch@fusiongps.com>    <pcorcoran@fusiongps.com>         <tcatan@fusiongps.com>                     Re: daynotes              Re: daynotes.htm

                            Loose                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                      Attorney work product;
                            Document -                                                                                                                                                                                   08/12/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                      Attorney-client privilege
                            Research notes                                                                                                                                                                                                                        providing legal advice
PRIV0000116   PRIV0000116                                                                                                                                                                  Alfa – UK.docx
                                                                                                                      Jake Berkowitz                                                                                                                              Confidential communication regarding research prepared at
                                                                                                                      <jberkowitz@fusiongps.com>;                                                                                     Attorney work product;
                            Email                                                                                                                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                        Patrick Corcoran          Edward Baumgartner                  Glenn Simpson                                                                                                   Attorney-client privilege
                                                                                                                                                                                                                                                                  and for the purpose of providing legal advice
PRIV0000117   PRIV0000117                    08/12/2016 <pcorcoran@fusiongps.com> <edward@edward-austin.com>          <gsimpson@fusiongps.com>                   Re: Thor's CV             Inbox.mbox?Item#20759.eml
                                                                                                                      Jake Berkowitz
                                                                                                                      <jberkowitz@fusiongps.com>;
                                                                                                                      Glenn Simpson                                                                                                                               Confidential communication regarding research prepared at
                                                                                                                                                                                                                                      Attorney work product;
                            Email                                                                                     <gsimpson@fusiongps.com>; Jason                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                      Attorney-client privilege
                                                                                                                      Felch <jfelch@fusiongps.com>;                                                                                                               and for the purpose of providing legal advice
                                                         Peter Fritsch              Patrick Corcoran                  Thomas Catan
PRIV0000118   PRIV0000118                    8/15/2016   <pfritsch@fusiongps.com>   <pcorcoran@fusiongps.com>         <tcatan@fusiongps.com>                     Re: daynotes              Re: daynotes.htm
                                                                                                                      Jake Berkowitz
                                                                                   Glenn Simpson                      <jberkowitz@fusiongps.com>;                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                      Attorney work product;
                            Email                                                  <gsimpson@fusiongps.com>;          Jason Felch                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                      Attorney-client privilege
                                                         Patrick Corcoran          Peter Fritsch                      <jfelch@fusiongps.com>; Thomas                                                                                                              and for the purpose of providing legal advice
PRIV0000119   PRIV0000119                    8/15/2016   <pcorcoran@fusiongps.com> <pfritsch@fusiongps.com>           Catan <tcatan@fusiongps.com>               Re: daynotes              Inbox.mbox?Item#20551.eml
                                                                                                                      Glenn Simpson
                                                                                                                      <gsimpson@fusiongps.com>; Jake
                                                                                                                      Berkowitz                                                                                                                                   Confidential communication regarding research prepared at
                                                                                                                                                                                                                                      Attorney work product;
                            Email                                                                                     <jberkowitz@fusiongps.com>;                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                      Attorney-client privilege
                                                                                                                      Jason Felch                                                                                                                                 and for the purpose of providing legal advice
                                                         Peter Fritsch              Patrick Corcoran                  <jfelch@fusiongps.com>; Thomas
PRIV0000120   PRIV0000120                    8/15/2016   <pfritsch@fusiongps.com>   <pcorcoran@fusiongps.com>         Catan <tcatan@fusiongps.com>               Re: daynotes              Inbox.mbox?Item#20548.eml
                                                                                    Peter Fritsch
                                                                                                                                                                                                                                                                  Confidential communication regarding research prepared at
                                                                                    <pfritsch@fusiongps.com>; Glenn                                                                                                                   Attorney work product;
                            Email                                                                                                                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                         Jake Berkowitz             Simpson                                                                                                                                           Attorney-client privilege
                                                                                                                                                                                                                                                                  and for the purpose of providing legal advice
PRIV0000121   PRIV0000121                    8/15/2016   <jberkowitz@fusiongps.com> <gsimpson@fusiongps.com>                                                     Bangor overview           Inbox.mbox?Item#20534.eml
                                                                                                                      Jake Berkowitz                                                                                                                              Confidential communication regarding research prepared at
                                                                                                                      <jberkowitz@fusiongps.com>;                can you take a look at this                                          Attorney work product;
                            Email                                                                                                                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                         Patrick Corcoran          Edward Baumgartner                 Glenn Simpson                              guy in the Russian                                                   Attorney-client privilege
                                                                                                                                                                                                                                                                  and for the purpose of providing legal advice
PRIV0000122   PRIV0000122                    8/17/2016   <pcorcoran@fusiongps.com> <edward@edward-austin.com>         <gsimpson@fusiongps.com>                   media??                     Inbox.mbox?Item#20043.eml
                                                                                  Patrick Corcoran
                                                                                  <pcorcoran@fusiongps.com>; Jake                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                  Berkowitz                                                                                                                                           Attorney work product;
                            Email                                                                                                                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                  <jberkowitz@fusiongps.com>;                                                                                                                         Attorney-client privilege
                                                                                                                                                                                                                                                                  and for the purpose of providing legal advice
                                                         Glenn Simpson            Peter Fritsch
PRIV0000123   PRIV0000123                    8/17/2016   <gsimpson@fusiongps.com> <pfritsch@fusiongps.com>                                                       stratfor on MF            stratfor on MF.htm
                                                                                                                                                                                                                                                                  Confidential communication regarding research prepared at
                                                                                                                                                                                                                                      Attorney work product;
                            Attachment                                                                                                                                                     175991_Mikhail Fridman -     08/03/2007                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                      Attorney-client privilege
PRIV0000124   PRIV0000123                                                                                                                                                                  Background Investigation.pdf                                           and for the purpose of providing legal advice




                                                                                                                                                       Page 6 of 29
                                                         Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 8 of 30



                                                                              Edward Baumgartner                                                                                                                                                         Confidential communication regarding research prepared at
                                                                              <edward@edward-austin.com>;                                                                                                                    Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                     Glenn Simpson            Peter Fritsch                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
PRIV0000125   PRIV0000125                8/19/2016   <gsimpson@fusiongps.com> <pfritsch@fusiongps.com>                                                     yatso2                   yatso2.htm
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                           8/19/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000126   PRIV0000125                                                                                                                                                           160819 - Yatsenko - gs.doc                                           providing legal advice
                                                     Edward Baumgartner                                                                                                                                                                                  Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Email                    <edward@edward-            Glenn Simpson                   Peter Fritsch                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000127   PRIV0000127                8/19/2016   austin.com>                <gsimpson@fusiongps.com>        <pfritsch@fusiongps.com>                   Re: yatso2               Re: yatso2.htm                                                       and for the purpose of providing legal advice
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                                                           8/19/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000128   PRIV0000128                                                                                                                                                           160819 - Yatsenko - gs.doc                                           providing legal advice
                                                                               Glenn Simpson
                                                                               <gsimpson@fusiongps.com>; Jake                                                                                                                                            Confidential communication regarding research prepared at
                                                                               Berkowitz                                                                                                                                     Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                               <jberkowitz@fusiongps.com>;                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
                                                     Patrick Corcoran          Edward Baumgartner
PRIV0000129   PRIV0000129                8/19/2016   <pcorcoran@fusiongps.com> <edward@edward-austin.com>                                                  Glitnir fund             Inbox.mbox?Item#19364.eml
                                                                                                                Glenn Simpson
                                                                                                                                                                                                                                                         Confidential communication regarding research prepared at
                                                     Edward Baumgartner                                         <gsimpson@fusiongps.com>; Jake                                                                               Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                     <edward@edward-            Patrick Corcoran                Berkowitz                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
PRIV0000130   PRIV0000130                8/20/2016   austin.com>                <pcorcoran@fusiongps.com>       <jberkowitz@fusiongps.com>                 Re: Glitnir fund         Inbox.mbox?Item#19264.eml
                            Loose
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                       Attorney work product;
                                                                                                                                                                                                                 8/23/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                FL Group and Russian                     Attorney-client privilege
                                                                                                                                                                                                                                                         providing legal advice
PRIV0000131   PRIV0000131   Report                                                                                                                                                  Partners.docx
                                                                               Jake Berkowitz
                                                                               <jberkowitz@fusiongps.com>;
                                                                               Glenn Simpson                                                                                                                                                             Confidential communication regarding research prepared at
                                                                               <gsimpson@fusiongps.com>;                                                                                                                     Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                               Peter Fritsch                                                                                                                                 Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
                                                                               <pfritsch@fusiongps.com>;
                                                     Patrick Corcoran          Edward Baumgartner
PRIV0000132   PRIV0000132                8/23/2016   <pcorcoran@fusiongps.com> <edward@edward-austin.com>                                                  FL Group first cut       FL Group first cut.htm
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                             Attorney work product;
                            Attachment                                                                                                                                              FL Group and Russian         8/23/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000133   PRIV0000132                                                                                                                                                           Partners.docx                                                        providing legal advice
                                                                                                                Jake Berkowitz
                                                                                                                <jberkowitz@fusiongps.com>;                                                                                                              Confidential communication regarding research prepared at
                                                                                                                Glenn Simpson                                                                                                Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                <gsimpson@fusiongps.com>;                                                                                    Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
                                                     Peter Fritsch              Patrick Corcoran                Edward Baumgartner
PRIV0000134   PRIV0000134                8/23/2016   <pfritsch@fusiongps.com>   <pcorcoran@fusiongps.com>       <edward@edward-austin.com>                 Re: FL Group first cut   Inbox.mbox?Item#18946.eml
                                                                              Patrick Corcoran
                                                                              <pcorcoran@fusiongps.com>; Jake
                                                                              Berkowitz                                                                                                                                                                  Confidential communication regarding research prepared at
                                                                              <jberkowitz@fusiongps.com>;                                                                                                                    Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                              Peter Fritsch                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
                                                                              <pfritsch@fusiongps.com>;
                                                     Glenn Simpson            Edward Baumgartner                                                                                    Sent
PRIV0000135   PRIV0000135                8/24/2016   <gsimpson@fusiongps.com> <edward@edward-austin.com>                                                   Re: FL Group first cut   Items.mbox?Item#2945.eml
                                                                                Glenn Simpson
                                                                                <gsimpson@fusiongps.com>;
                                                                                Patrick Corcoran                                                                                                                                                         Confidential communication regarding research prepared at
                                                                                <pcorcoran@fusiongps.com>;                                                                                                                   Attorney work product;
                            Email                                                                                                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                Peter Fritsch                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                         and for the purpose of providing legal advice
                                                                                <pfritsch@fusiongps.com>;
                                                     Jake Berkowitz             Edward Baumgartner
PRIV0000136   PRIV0000136                8/24/2016   <jberkowitz@fusiongps.com> <edward@edward-austin.com>                                                 Re: FL Group first cut   Inbox.mbox?Item#18607.eml
                                                                                Sussmann, Michael A. (Perkins                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                             Attorney work product;
                            Email                    Peter Fritsch              Coie)                                                                                                                                                                    the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                             Attorney-client privilege
PRIV0000137   PRIV0000137                8/26/2016   <pfritsch@fusiongps.com>   <MSussmann@perkinscoie.com>                                                Re: hey                  Re: hey.htm                                                          and for the purpose of providing legal advice
                            Loose
                                                                                                                                                                                                                                                         Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                       Attorney work product;
                                                                                                                                                                                                                 8/27/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                Weekly Report 27 August                  Attorney-client privilege
                                                                                                                                                                                                                                                         providing legal advice
PRIV0000138   PRIV0000138   Report                                                                                                                                                  2016.docx




                                                                                                                                                 Page 7 of 29
                                                         Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 9 of 30



                                                                                Glenn Simpson
                                                                                <gsimpson@fusiongps.com>;                                                                                                                                                        Confidential communication regarding research prepared at
                                                                                Peter Fritsch                                                                                                                                        Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                <pfritsch@fusiongps.com>; Jake                                                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                     Lloyd Green                Berkowitz
PRIV0000139   PRIV0000139                8/28/2016   <lloydgreen@verizon.net>   <jberkowitz@fusiongps.com>                                                     RICHARD BURT               RICHARD BURT.htm
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                                                  8/28/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000140   PRIV0000139                                                                                                                                                                 RICHARD BURT1.docx                                                     providing legal advice
                                                                                Glenn Simpson
                                                                                <gsimpson@fusiongps.com>;                                                                                                                                                        Confidential communication regarding research prepared at
                                                                                Peter Fritsch                                                                                                                                        Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                <pfritsch@fusiongps.com>; Jake                                                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                     Lloyd Green                Berkowitz                                                                      RICHARD BURT -- Please     RICHARD BURT -- Please
PRIV0000141   PRIV0000141                8/28/2016   <lloydgreen@verizon.net>   <jberkowitz@fusiongps.com>        lloydgreen@verizon.net                       Discard Prior              Discard Prior.htm
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                                                  8/28/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000142   PRIV0000141                                                                                                                                                                 RICHARD BURT1.docx                                                     providing legal advice
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                    Peter Fritsch              Ed Baumgartner                    Glenn Simpson                                you will see the holes and you will see the holes and                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000143   PRIV0000143                8/30/2016   <pfritsch@fusiongps.com>   <ebaumgartner06@gmail.com>        <gsimpson@fusiongps.com>                     what this needs            what this needs.htm                                                    and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                                                  8/30/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000144   PRIV0000143                                                                                                                                                                 Alfa Group Overview.docx                                               providing legal advice
                                                                                Glenn Simpson                                                                                                                                                                    Confidential communication regarding research prepared at
                                                     Edward Baumgartner         <gsimpson@fusiongps.com>;                                                                                                                            Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     <edward@edward-            Peter Fritsch                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000145   PRIV0000145                8/30/2016   austin.com>                <pfritsch@fusiongps.com>                                                       Alfa Playbook              Alfa Playbook.htm
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                                                  unknown                                  the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000146   PRIV0000145                                                                                                                                                                 Alfa Playbook.pdf                                                      and for the purpose of providing legal advice
                                                                                Peter Fritsch
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                     Edward Baumgartner         <pfritsch@fusiongps.com>; Glenn                                                                                                                      Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     <edward@edward-            Simpson                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000147   PRIV0000147                8/31/2016   austin.com>                <gsimpson@fusiongps.com>                                                       updated draft              updated draft.htm
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                    Alfa Group Overview-EB-       8/31/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000148   PRIV0000147                                                                                                                                                                 track changes.docx                                                     providing legal advice
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                   Peter Fritsch               Edward Baumgartner                Glenn Simpson                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000149   PRIV0000149                09/01/2016 <pfritsch@fusiongps.com>    <edward@edward-austin.com>        <gsimpson@fusiongps.com>                     Re: updated draft          Re: updated draft.htm                                                  and for the purpose of providing legal advice
                            Loose
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                               Attorney work product;
                                                                                                                                                                                                                        09/01/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                      Alfa Group Overview-EB-                    Attorney-client privilege
                                                                                                                                                                                                                                                                 providing legal advice
PRIV0000150   PRIV0000150   Report                                                                                                                                                        track changes 8 31 16.docx
                            Loose
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                               Attorney work product;
                                                                                                                                                                                                                        09/01/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                      Alfa Group Overview-EB-                    Attorney-client privilege
                                                                                                                                                                                                                                                                 providing legal advice
PRIV0000151   PRIV0000151   Report                                                                                                                                                        track changes 8 31 16.docx
                            Loose
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                               Attorney work product;
                                                                                                                                                                                                                        09/01/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                      Alfa Group Overview-EB-GS 9                Attorney-client privilege
                                                                                                                                                                                                                                                                 providing legal advice
PRIV0000152   PRIV0000152   Report                                                                                                                                                        1 16.docx
                            Loose
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                               Attorney work product;
                                                                                                                                                                                                                        09/01/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                      Alfa Group Overview-EB-GS 9                Attorney-client privilege
                                                                                                                                                                                                                                                                 providing legal advice
PRIV0000153   PRIV0000153   Report                                                                                                                                                        1 16.docx
                                                                             Peter Fritsch                                                                                                                                                                       Confidential communication regarding research prepared at
                                                                             <pfritsch@fusiongps.com>;                                                                                                                               Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                    Glenn Simpson            Edward Baumgartner                   Jake Berkowitz                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000154   PRIV0000154                09/01/2016 <gsimpson@fusiongps.com> <edward@edward-austin.com>           <jberkowitz@fusiongps.com>                   AG                         AG.htm
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                    Alfa Group Overview-EB-       09/01/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000155   PRIV0000154                                                                                                                                                                 GS.docx                                                                providing legal advice
                                                                                                                  Chris Steele                                                                                                                                   Confidential communication regarding research prepared at
                                                                                                                  <chrissteele@orbisbi.com>; Chris                                                                                   Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                    Sam Stainer                 Glenn Simpson                     Burrows                                                                                                            Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000156   PRIV0000156                09/01/2016 <samstainer@orbisbi.com>    <gsimpson@fusiongps.com>          <chrisburrows@orbisbi.com>                   Orbis Invoice              Inbox.mbox?Item#17196.eml
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000157   PRIV0000156                                                                                                                                                                 image001.png                                                           and for the purpose of providing legal advice




                                                                                                                                                     Page 8 of 29
                                                       Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 10 of 30



                                                                                                                                                                                                                                                           Confidential communication regarding research prepared at
                                                                                                                                                                                                                               Attorney work product;
                            Attachment                                                                                                                                                                            09/01/2016                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                               Attorney-client privilege
PRIV0000158   PRIV0000156                                                                                                                                                            INVOICE 0691.pdf                                                      and for the purpose of providing legal advice
                                                                                                               Chris Steele                                                                                                                                Confidential communication regarding research prepared at
                                                                                                               <chrissteele@orbisbi.com>; Chris                                                                                Attorney work product;
                            Email                                                                                                                                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                    Sam Stainer                Glenn Simpson                   Burrows                                                                                                         Attorney-client privilege
                                                                                                                                                                                                                                                           and for the purpose of providing legal advice
PRIV0000159   PRIV0000159                09/01/2016 <samstainer@orbisbi.com>   <gsimpson@fusiongps.com>        <chrisburrows@orbisbi.com>                   Orbis Invoice            Orbis Invoice.mht
                                                                                                                                                                                                                                                           Confidential communication regarding research prepared at
                                                                                                                                                                                                                               Attorney work product;
                            Attachment                                                                                                                                                                            09/01/2016                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                               Attorney-client privilege
PRIV0000160   PRIV0000159                                                                                                                                                            INVOICE 0691.pdf                                                      and for the purpose of providing legal advice
                                                                                                               Edward Baumgartner                                                                                                                          Confidential communication regarding research prepared at
                                                                                                               <edward@edward-austin.com>;                                                                                     Attorney work product;
                            Email                                                                                                                                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                    Peter Fritsch              Glenn Simpson                   Jake Berkowitz                                                                                                  Attorney-client privilege
                                                                                                                                                                                                                                                           and for the purpose of providing legal advice
PRIV0000161   PRIV0000161                09/01/2016 <pfritsch@fusiongps.com>   <gsimpson@fusiongps.com>        <jberkowitz@fusiongps.com>                   Re: AG                   Re: AG.htm
                                                                                                                                                                                                                                                           Confidential communication regarding research prepared at
                                                                                                                                                                                                                               Attorney work product;
                            Email                   Peter Fritsch              Glenn Simpson                   Ed Baumgartner <edward@edward-                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                               Attorney-client privilege
PRIV0000162   PRIV0000162                09/01/2016 <pfritsch@fusiongps.com>   <gsimpson@fusiongps.com>        austin.com>                                  Re: AG                   Re: AG.htm                                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                                                           Confidential communication regarding research prepared at
                                                                                                                                                                                                                               Attorney work product;
                            Email                   Glenn Simpson            Erica Castro                                                                                            Sent                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                               Attorney-client privilege
PRIV0000163   PRIV0000163                09/01/2016 <gsimpson@fusiongps.com> <ecastro@fusiongps.com>                                                        FW: Orbis Invoice        Items.mbox?Item#2704.eml                                              and for the purpose of providing legal advice
                                                                                                                                                                                                                                                           Confidential communication regarding research prepared at
                                                                                                                                                                                                                               Attorney work product;
                            Attachment                                                                                                                                                                            09/01/2016                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                               Attorney-client privilege
PRIV0000164   PRIV0000163                                                                                                                                                            INVOICE 0691.pdf                                                      and for the purpose of providing legal advice
                                                                                                                                                                                                                                                           Confidential communication regarding research prepared at
                                                                                                                                                                                                                               Attorney work product;
                            Attachment                                                                                                                                                                                                                     the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                               Attorney-client privilege
PRIV0000165   PRIV0000163                                                                                                                                                            image001.png                                                          and for the purpose of providing legal advice
                                                                               Glenn Simpson                                                                                                                                                               Confidential communication regarding research prepared at
                                                    Edward Baumgartner         <gsimpson@fusiongps.com>;                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                    <edward@edward-            Peter Fritsch                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                                                                           and for the purpose of providing legal advice
PRIV0000166   PRIV0000166                09/05/2016 austin.com>                <pfritsch@fusiongps.com>                                                     Surkov...                Surkov....htm
                                                                               Glenn Simpson
                                                                                                                                                                                                                                                           Confidential communication regarding research prepared at
                                                    Edward Baumgartner         <gsimpson@fusiongps.com>;                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                    <edward@edward-            Peter Fritsch                                                                                          Vekselberg under                         Attorney-client privilege
                                                                                                                                                                                                                                                           and for the purpose of providing legal advice
PRIV0000167   PRIV0000167                09/06/2016 austin.com>                <pfritsch@fusiongps.com>                                                     Vekselberg under pressure pressure.htm
                                                                             Patrick Corcoran
                                                                             <pcorcoran@fusiongps.com>; Jake
                                                                             Berkowitz                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                             <jberkowitz@fusiongps.com>;                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                             Peter Fritsch                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                                                           and for the purpose of providing legal advice
                                                                             <pfritsch@fusiongps.com>;
                                                    Glenn Simpson            Edward Baumgartner                                                                                      Sent
PRIV0000168   PRIV0000168                09/06/2016 <gsimpson@fusiongps.com> <edward@edward-austin.com>                                                     Re: FL Group first cut   Items.mbox?Item#2599.eml
                                                                              Glenn Simpson
                                                                              <gsimpson@fusiongps.com>; Jake
                                                                              Berkowitz                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                              <jberkowitz@fusiongps.com>;                                                                                                                      Attorney work product;
                            Email                                                                                                                                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                              Peter Fritsch                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                                                           and for the purpose of providing legal advice
                                                                              <pfritsch@fusiongps.com>;
                                                    Patrick Corcoran          Edward Baumgartner
PRIV0000169   PRIV0000169                09/06/2016 <pcorcoran@fusiongps.com> <edward@edward-austin.com>                                                    Re: FL Group first cut   Inbox.mbox?Item#16438.eml
                                                                               Glenn Simpson
                                                                               <gsimpson@fusiongps.com>;
                                                                               Patrick Corcoran                                                                                                                                                            Confidential communication regarding research prepared at
                                                                               <pcorcoran@fusiongps.com>;                                                                                                                      Attorney work product;
                            Email                                                                                                                                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                               Peter Fritsch                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                                                                           and for the purpose of providing legal advice
                                                                               <pfritsch@fusiongps.com>;
                                                    Jake Berkowitz             Edward Baumgartner
PRIV0000170   PRIV0000170                09/06/2016 <jberkowitz@fusiongps.com> <edward@edward-austin.com>                                                   Re: FL Group first cut   Inbox.mbox?Item#16436.eml
                            Loose
                                                                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                         Attorney work product;
                                                                                                                                                                                                                  09/06/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                 FL Group and Russian                      Attorney-client privilege
                                                                                                                                                                                                                                                           providing legal advice
PRIV0000171   PRIV0000171   Report                                                                                                                                                   Partners - JB.docx
                                                                               Glenn Simpson
                                                                               <gsimpson@fusiongps.com>;
                                                                               Patrick Corcoran                                                                                                                                                            Confidential communication regarding research prepared at
                                                                               <pcorcoran@fusiongps.com>;                                                                                                                      Attorney work product;
                            Email                                                                                                                                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                               Peter Fritsch                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                                                                           and for the purpose of providing legal advice
                                                                               <pfritsch@fusiongps.com>;
                                                    Jake Berkowitz             Edward Baumgartner
PRIV0000172   PRIV0000172                09/06/2016 <jberkowitz@fusiongps.com> <edward@edward-austin.com>                                                   Re: FL Group first cut   Re: FL Group first cut.htm




                                                                                                                                                  Page 9 of 29
                                                        Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 11 of 30



                                                                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                    Attorney work product;
                            Attachment                                                                                                                                                   FL Group and Russian          09/06/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                    Attorney-client privilege
PRIV0000173   PRIV0000172                                                                                                                                                                Partners - JB.docx                                                     providing legal advice
                                                    Edward Baumgartner                                                                                                                                                                                          Confidential communication regarding research prepared at
                                                                                                                                                                                                                                    Attorney work product;
                            Email                   <edward@edward-             Peter Fritsch                                                                                                                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                    Attorney-client privilege
PRIV0000174   PRIV0000174                09/08/2016 austin.com>                 <pfritsch@fusiongps.com>                                                     Fwd: Yatsenko               Fwd: Yatsenko.htm                                                      and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                    Attorney work product;
                            Attachment                                                                                                                                                   160819 - Yatsenko -           8/29/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                    Attorney-client privilege
PRIV0000175   PRIV0000174                                                                                                                                                                updated.pdf                                                            providing legal advice
                            Loose
                                                                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                              Attorney work product;
                                                                                                                                                                                                                       8/29/2016                                and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                     160819 - Yatsenko -                        Attorney-client privilege
                                                                                                                                                                                                                                                                providing legal advice
PRIV0000176   PRIV0000176   Report                                                                                                                                                       updated.pdf
                                                                                                                                                                                         All mail Including Spam and                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                    Attorney work product;
                            Email                   Jake Berkowitz             Glenn Simpson                                                                                             Trash-001                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                    Attorney-client privilege
PRIV0000177   PRIV0000177                09/12/2016 <jberkowitz@fusiongps.com> <glenn.simpson@gmail.com>                                                     Re:                         (1).mbox?Item#88549.eml                                                and for the purpose of providing legal advice
                                                                               Jake Berkowitz
                                                                                                                                                                                                                                                                Confidential communication regarding research prepared at
                                                                               <jberkowitz@fusiongps.com>;                                                                               All mail Including Spam and                Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                    Glenn Simpson              Glenn Simpson                                                                                             Trash-001                                  Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
PRIV0000178   PRIV0000178                09/12/2016 <gsimpson@fusiongps.com> <glenn.simpson@gmail.com>                                                       Re:                         (1).mbox?Item#88548.eml
                                                                                Glenn Simpson
                                                                                <gsimpson@fusiongps.com>;                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                Peter Fritsch                                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                     Edward Baumgartner         <pfritsch@fusiongps.com>; Jake                                                                                                                      Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
                                                     <edward@edward-            Berkowitz
PRIV0000179   PRIV0000179                9/13/2016   austin.com>                <jberkowitz@fusiongps.com>                                                   new reporting on Alfa       new reporting on Alfa.htm
                                                                                                                 Glenn Simpson
                                                                                                                                                                                                                                                                Confidential communication regarding research prepared at
                                                                                                                 <gsimpson@fusiongps.com>; Jake                                                                                     Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                     Peter Fritsch              Edward Baumgartner               Berkowitz                                                               Re: new reporting on                       Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
PRIV0000180   PRIV0000180                9/13/2016   <pfritsch@fusiongps.com>   <edward@edward-austin.com>       <jberkowitz@fusiongps.com>                  Re: new reporting on Alfa   Alfa.htm
                                                                                Glenn Simpson
                                                                                <gsimpson@fusiongps.com>;                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                Peter Fritsch                                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                     Edward Baumgartner         <pfritsch@fusiongps.com>; Jake                                                                                                                      Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
                                                     <edward@edward-            Berkowitz
PRIV0000181   PRIV0000181                9/13/2016   austin.com>                <jberkowitz@fusiongps.com>                                                   CPI write up                CPI write up.htm
                                                                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                    Attorney work product;
                            Attachment                                                                                                                                                   OAO Alfa Bank v Center for    9/13/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                    Attorney-client privilege
PRIV0000182   PRIV0000181                                                                                                                                                                Public Integrity.docx                                                  providing legal advice
                                                                                                                 Peter Fritsch
                                                                                                                                                                                                                                                                Confidential communication regarding research prepared at
                                                     Edward Baumgartner                                          <pfritsch@fusiongps.com>; Jake                                                                                     Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                     <edward@edward-            Glenn Simpson                    Berkowitz                                                                                                          Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
PRIV0000183   PRIV0000183                9/13/2016   austin.com>                <gsimpson@fusiongps.com>         <jberkowitz@fusiongps.com>                  Re: CPI write up            Re: CPI write up.htm
                                                                               Jason Felch
                                                                               <jfelch@fusiongps.com>; Glenn
                                                                               Simpson                                                                                                                                                                          Confidential communication regarding research prepared at
                                                                               <gsimpson@fusiongps.com>;                                                                                                                            Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                               Peter Fritsch                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
                                                                               <pfritsch@fusiongps.com>;
                                                     Patrick Corcoran          Thomas Catan
PRIV0000184   PRIV0000184                9/14/2016   <pcorcoran@fusiongps.com> <tcatan@fusiongps.com>                                                        daynote                     daynote.htm
                                                                                                                 Peter Fritsch
                                                                                                                                                                                                                                                                Confidential communication regarding research prepared at
                                                     Edward Baumgartner                                          <pfritsch@fusiongps.com>; Jake                                                                                     Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                     <edward@edward-            Glenn Simpson                    Berkowitz                                                                                                          Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
PRIV0000185   PRIV0000185                9/14/2016   austin.com>                <gsimpson@fusiongps.com>         <jberkowitz@fusiongps.com>                  Re: this week               Re: this week.htm
                                                                                Glenn Simpson
                                                                                <gsimpson@fusiongps.com>;                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                Peter Fritsch                                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                     Edward Baumgartner         <pfritsch@fusiongps.com>; Jake                                                                                                                      Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
                                                     <edward@edward-            Berkowitz
PRIV0000186   PRIV0000186                9/14/2016   austin.com>                <jberkowitz@fusiongps.com>                                                   IPOC summary                IPOC summary.htm
                                                                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                    Attorney work product;
                            Attachment                                                                                                                                                                                 9/14/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                    Attorney-client privilege
PRIV0000187   PRIV0000186                                                                                                                                                                Conflict with IPOC.docx                                                providing legal advice
                            Loose
                                                                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                              Attorney work product;
                                                                                                                                                                                                                       9/15/2016                                and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                     Conflict with IPOC -                       Attorney-client privilege
                                                                                                                                                                                                                                                                providing legal advice
PRIV0000188   PRIV0000188   Report                                                                                                                                                       Updated.docx




                                                                                                                                                  Page 10 of 29
                                                        Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 12 of 30



                            Loose
                                                                                                                                                                                                                                                               Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                             Attorney work product;
                                                                                                                                                                                                                       9/15/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                   Conflict with IPOC -                        Attorney-client privilege
                                                                                                                                                                                                                                                               providing legal advice
PRIV0000189   PRIV0000189   Report                                                                                                                                                     Updated.docx
                                                                                Glenn Simpson
                                                                                <gsimpson@fusiongps.com>;                                                                                                                                                      Confidential communication regarding research prepared at
                                                                                Peter Fritsch                                                                                                                                      Attorney work product;
                            Email                                                                                                                                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                     Edward Baumgartner         <pfritsch@fusiongps.com>; Jake                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                                                               and for the purpose of providing legal advice
                                                     <edward@edward-            Berkowitz
PRIV0000190   PRIV0000190                9/15/2016   austin.com>                <jberkowitz@fusiongps.com>                                                   IPOC second try           IPOC second try.htm
                                                                                                                                                                                                                                                               Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                   Attorney work product;
                            Attachment                                                                                                                                                 Conflict with IPOC -            9/15/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                   Attorney-client privilege
PRIV0000191   PRIV0000190                                                                                                                                                              Updated.docx                                                            providing legal advice

                                                                                Glenn Simpson
                                                                                <gsimpson@fusiongps.com>;
                                                                                Peter Fritsch
                                                                                <pfritsch@fusiongps.com>; Jake                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                Berkowitz                                                                                                                                          Attorney work product;
                            Email                                                                                                                                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                                <jberkowitz@fusiongps.com>;                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                                                                               and for the purpose of providing legal advice
                                                                                Patrick Corcoran
                                                     Edward Baumgartner         <pcorcoran@fusiongps.com>;
                                                     <edward@edward-            Taylor Sears
PRIV0000192   PRIV0000192                9/16/2016   austin.com>                <tsears@fusiongps.com>                                                       Russian article on Alfa   Inbox.mbox?Item#3003.eml
                                                                                                                                                                                                                                                               Confidential communication regarding research prepared at
                                                                                                                                                                                                                                   Attorney work product;
                            Attachment                                                                                                                                                 Insider - Testimony of an Oil   9/16/2016                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                   Attorney-client privilege
PRIV0000193   PRIV0000192                                                                                                                                                              Trader - ENG .docx                                                      and for the purpose of providing legal advice

                                                                               Edward Baumgartner
                                                                               <edward@edward-austin.com>;
                                                                               Glenn Simpson
                                                                               <gsimpson@fusiongps.com>;                                                                                                                                                       Confidential communication regarding research prepared at
                                                                               Peter Fritsch                                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                               <pfritsch@fusiongps.com>; Jake                                                                                                                      Attorney-client privilege
                                                                                                                                                                                                                                                               and for the purpose of providing legal advice
                                                                               Berkowitz
                                                                               <jberkowitz@fusiongps.com>;
                                                     Patrick Corcoran          Taylor Sears
PRIV0000194   PRIV0000194                9/16/2016   <pcorcoran@fusiongps.com> <tsears@fusiongps.com>                                                        Re: Russian article on Alfa Inbox.mbox?Item#3002.eml
                                                                                                                 Peter Fritsch
                                                                                                                 <pfritsch@fusiongps.com>; Jake
                                                                                                                 Berkowitz                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                 <jberkowitz@fusiongps.com>;                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                 Patrick Corcoran                                                                                                  Attorney-client privilege
                                                                                                                                                                                                                                                               and for the purpose of providing legal advice
                                                                                                                 <pcorcoran@fusiongps.com>;
                                                     Glenn Simpson            Edward Baumgartner                 Taylor Sears
PRIV0000195   PRIV0000195                9/16/2016   <gsimpson@fusiongps.com> <edward@edward-austin.com>         <tsears@fusiongps.com>                      Re: Russian article on Alfa Inbox.mbox?Item#2998.eml
                                                                               Jason Felch
                                                                               <jfelch@fusiongps.com>; Glenn
                                                                               Simpson                                                                                                                                                                         Confidential communication regarding research prepared at
                                                                               <gsimpson@fusiongps.com>;                                                                                                                           Attorney work product;
                            Email                                                                                                                                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                               Peter Fritsch                                                                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                               and for the purpose of providing legal advice
                                                                               <pfritsch@fusiongps.com>;
                                                     Patrick Corcoran          Thomas Catan
PRIV0000196   PRIV0000196                9/16/2016   <pcorcoran@fusiongps.com> <tcatan@fusiongps.com>                                                        daynote                   daynote.htm


                                                                               Jason Felch
                                                                               <jfelch@fusiongps.com>; Thomas                                                                                                                                                  Confidential communication regarding research prepared at
                                                                               Catan <tcatan@fusiongps.com>;                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                               Glenn Simpson                                                                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                               and for the purpose of providing legal advice
                                                                               <gsimpson@fusiongps.com>;
                                                     Patrick Corcoran          Peter Fritsch
PRIV0000197   PRIV0000197                9/19/2016   <pcorcoran@fusiongps.com> <pfritsch@fusiongps.com>                                                      Daynote                   Daynote.htm


                                                                               Jason Felch
                                                                               <jfelch@fusiongps.com>; Thomas                                                                                                                                                  Confidential communication regarding research prepared at
                                                                               Catan <tcatan@fusiongps.com>;                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                               Glenn Simpson                                                                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                               and for the purpose of providing legal advice
                                                                               <gsimpson@fusiongps.com>;
                                                     Patrick Corcoran          Peter Fritsch
PRIV0000198   PRIV0000198                9/20/2016   <pcorcoran@fusiongps.com> <pfritsch@fusiongps.com>                                                      daynote                   daynote.htm




                                                                                                                                                  Page 11 of 29
                                                        Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 13 of 30



                                                                                                                   Peter Fritsch                                                                                                                                 Confidential communication regarding research prepared at
                                                     Edward Baumgartner                                            <pfritsch@fusiongps.com>; Jake                                                                                    Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     <edward@edward-             Glenn Simpson                     Berkowitz                                                                                                         Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000199   PRIV0000199                9/20/2016   austin.com>                 <gsimpson@fusiongps.com>          <jberkowitz@fusiongps.com>                  Re: this week                Re: this week.htm
                                                                                                                   Peter Fritsch                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                   <pfritsch@fusiongps.com>; Jake                                                                                    Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     Glenn Simpson            Edward Baumgartner                   Berkowitz                                                                                                         Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000200   PRIV0000200                9/20/2016   <gsimpson@fusiongps.com> <edward@edward-austin.com>           <jberkowitz@fusiongps.com>                  Re: this week                Re: this week.htm
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                                                   4/18/2011                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000201   PRIV0000200                                                                                                                                                                   alfa misc stuff.pdf                                                  and for the purpose of providing legal advice
                                                                               Jason Felch
                                                                               <jfelch@fusiongps.com>; Peter
                                                                               Fritsch                                                                                                                                                                           Confidential communication regarding research prepared at
                                                                               <pfritsch@fusiongps.com>; Glenn                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                               Simpson                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                                               <gsimpson@fusiongps.com>;
                                                     Patrick Corcoran          Thomas Catan
PRIV0000202   PRIV0000202                9/21/2016   <pcorcoran@fusiongps.com> <tcatan@fusiongps.com>                                                          daynote                      daynote.htm
                                                                                 Glenn Simpson
                                                                                 <gsimpson@fusiongps.com>;                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                 Peter Fritsch                                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     Edward Baumgartner          <pfritsch@fusiongps.com>; Jake                                                                                                                      Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                     <edward@edward-             Berkowitz
PRIV0000203   PRIV0000203                9/21/2016   austin.com>                 <jberkowitz@fusiongps.com>                                                    Ex-Im summary                Ex-Im summary.htm
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                      EX-IM Bank Controversy -     9/21/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000204   PRIV0000203                                                                                                                                                                   draft 1.docx                                                         providing legal advice
                                                                               Jason Felch
                                                                               <jfelch@fusiongps.com>; Peter
                                                                               Fritsch                                                                                                                                                                           Confidential communication regarding research prepared at
                                                                               <pfritsch@fusiongps.com>; Glenn                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                               Simpson                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                                               <gsimpson@fusiongps.com>;
                                                     Patrick Corcoran          Thomas Catan
PRIV0000205   PRIV0000205                9/22/2016   <pcorcoran@fusiongps.com> <tcatan@fusiongps.com>                                                          daynotes                     daynotes.htm
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                    Peter Fritsch               Chris Steele                                                                                                                                                                    the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000206   PRIV0000206                9/22/2016   <pfritsch@fusiongps.com>    <chrissteele@orbisbi.com>                                                     Tabard hotel 10:30 on        Tabard hotel 10:30 on.htm                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                    Chris Steele                Peter Fritsch                                                                                           Re: Tabard hotel 10:30                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000207   PRIV0000207                9/22/2016   <chrissteele@orbisbi.com>   <pfritsch@fusiongps.com>                                                      Re: Tabard hotel 10:30 on on.htm                                                                  and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                    Peter Fritsch               Chris Steele                                                                                                                                                                    the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000208   PRIV0000208                9/22/2016   <pfritsch@fusiongps.com>    <chrissteele@orbisbi.com>                                                     Get that address?            Get that address?.htm                                                and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                    Peter Fritsch               Chris Steele                                                                                            Re: Tabard hotel 10:30                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000209   PRIV0000209                9/22/2016   <pfritsch@fusiongps.com>    <chrissteele@orbisbi.com>                                                     Re: Tabard hotel 10:30 on on.htm                                                                  and for the purpose of providing legal advice
                                                                                Glenn Simpson                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                <gsimpson@fusiongps.com>;                                                                                                                            Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     Jake Berkowitz             Peter Fritsch                      Laura Seago                                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000210   PRIV0000210                9/22/2016   <jberkowitz@fusiongps.com> <pfritsch@fusiongps.com>           <lseago@fusiongps.com>                      Alfa - Millian website       Alfa - Millian website.htm
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                      Screen Shot 2016-08-18 at                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000211   PRIV0000210                                                                                                                                                                   6.04.09 PM[2].png                                                    and for the purpose of providing legal advice

                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                 Glenn Simpson                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     Peter Fritsch               Jake Berkowitz                  <gsimpson@fusiongps.com>; Laura                                            Re: Alfa - Millian                       Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000212   PRIV0000212                9/22/2016   <pfritsch@fusiongps.com>    <jberkowitz@fusiongps.com>      Seago <lseago@fusiongps.com>                  Re: Alfa - Millian website   website.htm
                                                                                 Peter Fritsch
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                     Edward Baumgartner          <pfritsch@fusiongps.com>; Glenn                                                                                                                     Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     <edward@edward-             Simpson                                                                                                                                             Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000213   PRIV0000213                9/22/2016   austin.com>                 <gsimpson@fusiongps.com>                                                      New SVR head                 New SVR head.htm
                                                                                 Thomas Catan
                                                                                 <tcatan@fusiongps.com>; Patrick                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                 Corcoran                                                                                                                                            Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                 <pcorcoran@fusiongps.com>;                                                                                                                          Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                     Peter Fritsch               Jason Felch
PRIV0000214   PRIV0000214                9/23/2016   <pfritsch@fusiongps.com>    <jfelch@fusiongps.com>                                                        Fwd: here you go             Fwd: here you go.htm




                                                                                                                                                    Page 12 of 29
                                                        Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 14 of 30



                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                    Glenn Simpson              Edward Baumgartner                                                                                     Sent                                                                      the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000215   PRIV0000215                9/23/2016   <gsimpson@fusiongps.com>   <edward@edward-austin.com>                                                     page                    Items.mbox?Item#2027.eml                                                  and for the purpose of providing legal advice
                                                     Edward Baumgartner                                                                                                                                                                                          Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                    <edward@edward-            Glenn Simpson                                                                                                                                                                    the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000216   PRIV0000216                9/23/2016   austin.com>                <gsimpson@fusiongps.com>                                                       Re: page                Inbox.mbox?Item#13389.eml                                                 and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                    Peter Fritsch              Jason Felch                                                                                                                                                                      the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000217   PRIV0000217                9/24/2016   <pfritsch@fusiongps.com>   <jfelch@fusiongps.com>                                                         Re: here you go         Re: here you go.htm                                                       and for the purpose of providing legal advice
                                                                                                                 Thomas Catan                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                    Patrick Corcoran          Jason Felch                       <tcatan@fusiongps.com>; Peter                                                                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000218   PRIV0000218                9/24/2016   <pcorcoran@fusiongps.com> <jfelch@fusiongps.com>            Fritsch <pfritsch@fusiongps.com>              Re: here you go         Re: here you go.htm                                                       and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                 Screen Shot 2016-09-24 at                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000219   PRIV0000218                                                                                                                                                              8.51.28 AM.jpeg                                                           and for the purpose of providing legal advice
                                                                                Jake Berkowitz                                                                                                                                                                   Confidential communication regarding research prepared at
                                                                                <jberkowitz@fusiongps.com>;                                                                                                                          Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     Peter Fritsch              Patrick Corcoran                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000220   PRIV0000220                9/26/2016   <pfritsch@fusiongps.com>   <pcorcoran@fusiongps.com>                                                      touche                  touche.htm
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                 Screen Shot 2016-09-26 at                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000221   PRIV0000220                                                                                                                                                              1.03.31 PM.png                                                            and for the purpose of providing legal advice
                                                                                Glenn Simpson                                                                                                                                                                    Confidential communication regarding research prepared at
                                                     Edward Baumgartner         <gsimpson@fusiongps.com>;                                                                                                                            Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     <edward@edward-            Peter Fritsch                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000222   PRIV0000222                9/26/2016   austin.com>                <pfritsch@fusiongps.com>                                                       Putin Praise            Putin Praise.htm
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                 Alfa's Praise of Putin - draft   9/26/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000223   PRIV0000222                                                                                                                                                              1.docx                                                                    providing legal advice
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                    Peter Fritsch              Edward Baumgartner               Glenn Simpson                                                                                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000224   PRIV0000224                9/27/2016   <pfritsch@fusiongps.com>   <edward@edward-austin.com>       <gsimpson@fusiongps.com>                      Re: Putin Praise        Re: Putin Praise.htm                                                      and for the purpose of providing legal advice
                                                     Edward Baumgartner                                                                                                                                                                                          Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                    <edward@edward-            Peter Fritsch                    Glenn Simpson                                                                                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000225   PRIV0000225                9/27/2016   austin.com>                <pfritsch@fusiongps.com>         <gsimpson@fusiongps.com>                      Re: Putin Praise        Re: Putin Praise.htm                                                      and for the purpose of providing legal advice
                                                                                Glenn Simpson                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                <gsimpson@fusiongps.com>;        Jake Berkowitz                                                                                                      Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     Laura Seago                Edward Baumgartner               <jberkowitz@fusiongps.com>; Peter                                                                                   Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000226   PRIV0000226                9/27/2016   <lseago@fusiongps.com>     <edward@edward-austin.com>       Fritsch <pfritsch@fusiongps.com>              Re: russia campaign $   Re: russia campaign $.htm
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000227   PRIV0000226                                                                                                                                                              C00580100-Official Cmte.csv                                               and for the purpose of providing legal advice
                            Loose
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                               Attorney work product;
                                                                                                                                                                                                                        9/28/2016                                and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                                                                                                                                 providing legal advice
PRIV0000228   PRIV0000228   Report                                                                                                                                                     Simon Kukes - draft 1.docx
                                                                                Glenn Simpson                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                <gsimpson@fusiongps.com>;                                                                                                                            Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     Jake Berkowitz             Peter Fritsch                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000229   PRIV0000229                9/29/2016   <jberkowitz@fusiongps.com> <pfritsch@fusiongps.com>                                                       Alfa-Ritz Carlton       Alfa-Ritz Carlton.htm
                                                                                Glenn Simpson
                                                                                <gsimpson@fusiongps.com>;                                                                                                                                                        Confidential communication regarding research prepared at
                                                                                Peter Fritsch                                                                                                                                        Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     Edward Baumgartner         <pfritsch@fusiongps.com>; Jake                                                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                     <edward@edward-            Berkowitz
PRIV0000230   PRIV0000230                9/29/2016   austin.com>                <jberkowitz@fusiongps.com>                                                     Kukes                   Kukes.htm
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                                                  9/29/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000231   PRIV0000230                                                                                                                                                              Simon Kukes - draft 2.docx                                                providing legal advice
                                                                                Peter Fritsch                                                                                                                                                                    Confidential communication regarding research prepared at
                                                     Edward Baumgartner         <pfritsch@fusiongps.com>; Jake                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                     <edward@edward-            Berkowitz                                                                                                                                            Attorney-client privilege
                                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000232   PRIV0000232                9/29/2016   austin.com>                <jberkowitz@fusiongps.com>                                                     Alfa memo               Alfa memo.htm
                                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                                     Attorney work product;
                            Email                    Peter Fritsch              Edward Baumgartner               Jake Berkowitz                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000233   PRIV0000233                9/29/2016   <pfritsch@fusiongps.com>   <edward@edward-austin.com>       <jberkowitz@fusiongps.com>                    Re: Alfa memo           Re: Alfa memo.htm                                                         and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                     Attorney work product;
                            Attachment                                                                                                                                                 Alfa Group Overview              09/01/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000234   PRIV0000233                                                                                                                                                              9.1.16.docx                                                               providing legal advice




                                                                                                                                                    Page 13 of 29
                                                        Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 15 of 30



                                                                                                               Glenn Simpson                                                                                                                       Confidential communication regarding research prepared at
                                                                                                               <gsimpson@fusiongps.com>; Jake                                                                          Attorney work product;
                            Email                                                                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                     Peter Fritsch              Edward Baumgartner             Berkowitz                                                                                               Attorney-client privilege
                                                                                                                                                                                                                                                   and for the purpose of providing legal advice
PRIV0000235   PRIV0000235                9/29/2016   <pfritsch@fusiongps.com>   <edward@edward-austin.com>     <jberkowitz@fusiongps.com>                   Re: Kukes         Re: Kukes.htm
                                                                                                               Glenn Simpson                                                                                                                       Confidential communication regarding research prepared at
                                                     Edward Baumgartner                                        <gsimpson@fusiongps.com>; Jake                                                                          Attorney work product;
                            Email                                                                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                     <edward@edward-            Peter Fritsch                  Berkowitz                                                                                               Attorney-client privilege
                                                                                                                                                                                                                                                   and for the purpose of providing legal advice
PRIV0000236   PRIV0000236                9/29/2016   austin.com>                <pfritsch@fusiongps.com>       <jberkowitz@fusiongps.com>                   Re: Kukes         Re: Kukes.htm
                                                                                                                                                                                                                                                   Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                       Attorney work product;
                            Attachment                                                                                                                                        Simon Kukes - draft 2 -     9/29/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                       Attorney-client privilege
PRIV0000237   PRIV0000236                                                                                                                                                     corrected.docx                                                       providing legal advice
                                                                                Peter Fritsch                                                                                                                                                      Confidential communication regarding research prepared at
                                                     Edward Baumgartner         <pfritsch@fusiongps.com>; Glenn                                                                                                        Attorney work product;
                            Email                                                                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                     <edward@edward-            Simpson                         Jake Berkowitz                                                                                         Attorney-client privilege
                                                                                                                                                                                                                                                   and for the purpose of providing legal advice
PRIV0000238   PRIV0000238                9/29/2016   austin.com>                <gsimpson@fusiongps.com>        <jberkowitz@fusiongps.com>                  Re: Alfa memo     Re: Alfa memo.htm
                                                                                                                                                                                                                                                   Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                       Attorney work product;
                            Attachment                                                                                                                                        Alfa Group Overview - update 9/29/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                       Attorney-client privilege
PRIV0000239   PRIV0000238                                                                                                                                                     - tracked.docx                                                       providing legal advice
                                                                                                               Jake Berkowitz
                                                                                                               <jberkowitz@fusiongps.com>;                                                                                                         Confidential communication regarding research prepared at
                                                                                                               Taylor Sears                                                                                            Attorney work product;
                            Email                                                                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                                                                               <tsears@fusiongps.com>; Patrick                                                                         Attorney-client privilege
                                                                                                                                                                                                                                                   and for the purpose of providing legal advice
                                                     Glenn Simpson            Edward Baumgartner               Corcoran
PRIV0000240   PRIV0000240                9/29/2016   <gsimpson@fusiongps.com> <edward@edward-austin.com>       <pcorcoran@fusiongps.com>                    Re: Alfa-Mercer   Inbox.mbox?Item#2697.eml
                                                                                                               Taylor Sears
                                                                                                               <tsears@fusiongps.com>; Jake                                                                                                        Confidential communication regarding research prepared at
                                                                                                               Berkowitz                                                                                               Attorney work product;
                            Email                                                                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                     Edward Baumgartner                                        <jberkowitz@fusiongps.com>;                                                                             Attorney-client privilege
                                                                                                                                                                                                                                                   and for the purpose of providing legal advice
                                                     <edward@edward-            Glenn Simpson                  Patrick Corcoran
PRIV0000241   PRIV0000241                9/29/2016   austin.com>                <gsimpson@fusiongps.com>       <pcorcoran@fusiongps.com>                    Re: Alfa-Mercer   Inbox.mbox?Item#2696.eml
                                                                                                               Glenn Simpson
                                                                                                               <gsimpson@fusiongps.com>; Jake                                                                                                      Confidential communication regarding research prepared at
                                                                                                               Berkowitz                                                                                               Attorney work product;
                            Email                                                                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                                                                               <jberkowitz@fusiongps.com>;                                                                             Attorney-client privilege
                                                                                                                                                                                                                                                   and for the purpose of providing legal advice
                                                     Taylor Sears               Edward Baumgartner             Patrick Corcoran
PRIV0000242   PRIV0000242                9/29/2016   <tsears@fusiongps.com>     <edward@edward-austin.com>     <pcorcoran@fusiongps.com>                    Re: Alfa-Mercer   Inbox.mbox?Item#2685.eml
                                                                                Taylor Sears                   Glenn Simpson
                                                                                                                                                                                                                                                   Confidential communication regarding research prepared at
                                                                                <tsears@fusiongps.com>; Edward <gsimpson@fusiongps.com>;                                                                               Attorney work product;
                            Email                                                                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                     Jake Berkowitz             Baumgartner <edward@edward- Patrick Corcoran                                                                                           Attorney-client privilege
                                                                                                                                                                                                                                                   and for the purpose of providing legal advice
PRIV0000243   PRIV0000243                9/29/2016   <jberkowitz@fusiongps.com> austin.com>                    <pcorcoran@fusiongps.com>                    Re: Alfa-Mercer   Inbox.mbox?Item#2681.eml
                                                                                                               Glenn Simpson
                                                                                                               <gsimpson@fusiongps.com>; Jake                                                                                                      Confidential communication regarding research prepared at
                                                                                                               Berkowitz                                                                                               Attorney work product;
                            Email                                                                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                     Edward Baumgartner                                        <jberkowitz@fusiongps.com>;                                                                             Attorney-client privilege
                                                                                                                                                                                                                                                   and for the purpose of providing legal advice
                                                     <edward@edward-            Taylor Sears                   Patrick Corcoran
PRIV0000244   PRIV0000244                9/29/2016   austin.com>                <tsears@fusiongps.com>         <pcorcoran@fusiongps.com>                    Re: Alfa-Mercer   Inbox.mbox?Item#2680.eml
                                                                                Edward Baumgartner             Glenn Simpson                                                                                                                       Confidential communication regarding research prepared at
                                                                                <edward@edward-austin.com>;    <gsimpson@fusiongps.com>;                                                                               Attorney work product;
                            Email                                                                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                     Jake Berkowitz             Taylor Sears                   Patrick Corcoran                                                                                        Attorney-client privilege
                                                                                                                                                                                                                                                   and for the purpose of providing legal advice
PRIV0000245   PRIV0000245                9/29/2016   <jberkowitz@fusiongps.com> <tsears@fusiongps.com>         <pcorcoran@fusiongps.com>                    Re: Alfa-Mercer   Inbox.mbox?Item#2679.eml
                                                                                                               Taylor Sears
                                                                                                               <tsears@fusiongps.com>; Glenn                                                                                                       Confidential communication regarding research prepared at
                                                                                                               Simpson                                                                                                 Attorney work product;
                            Email                                                                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                     Edward Baumgartner                                        <gsimpson@fusiongps.com>;                                                                               Attorney-client privilege
                                                                                                                                                                                                                                                   and for the purpose of providing legal advice
                                                     <edward@edward-          Jake Berkowitz                   Patrick Corcoran
PRIV0000246   PRIV0000246                9/29/2016   austin.com>              <jberkowitz@fusiongps.com>       <pcorcoran@fusiongps.com>                    Re: Alfa-Mercer   Inbox.mbox?Item#2678.eml
                                                                              Edward Baumgartner               Taylor Sears
                                                                                                                                                                                                                                                   Confidential communication regarding research prepared at
                                                                              <edward@edward-austin.com>;      <tsears@fusiongps.com>; Patrick                                                                         Attorney work product;
                            Email                                                                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                     Glenn Simpson            Jake Berkowitz                   Corcoran                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                   and for the purpose of providing legal advice
PRIV0000247   PRIV0000247                9/29/2016   <gsimpson@fusiongps.com> <jberkowitz@fusiongps.com>       <pcorcoran@fusiongps.com>                    Re: Alfa-Mercer   Inbox.mbox?Item#2677.eml
                                                                                                               Jake Berkowitz
                                                                                                               <jberkowitz@fusiongps.com>;                                                                                                         Confidential communication regarding research prepared at
                                                                                                               Taylor Sears                                                                                            Attorney work product;
                            Email                                                                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                     Edward Baumgartner                                        <tsears@fusiongps.com>; Patrick                                                                         Attorney-client privilege
                                                                                                                                                                                                                                                   and for the purpose of providing legal advice
                                                     <edward@edward-            Glenn Simpson                  Corcoran
PRIV0000248   PRIV0000248                9/29/2016   austin.com>                <gsimpson@fusiongps.com>       <pcorcoran@fusiongps.com>                    Re: Alfa-Mercer   Inbox.mbox?Item#2676.eml




                                                                                                                                                 Page 14 of 29
                                                       Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 16 of 30



                                                                                                                Jake Berkowitz
                                                                                                                <jberkowitz@fusiongps.com>;                                                                                                                          Confidential communication regarding research prepared at
                                                                                                                Taylor Sears                                                                                                             Attorney work product;
                            Email                                                                                                                                                                                                                                    the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                <tsears@fusiongps.com>; Patrick                                                                                          Attorney-client privilege
                                                                                                                                                                                                                                                                     and for the purpose of providing legal advice
                                                     Glenn Simpson              Edward Baumgartner              Corcoran
PRIV0000249   PRIV0000249                9/29/2016   <gsimpson@fusiongps.com> <edward@edward-austin.com>        <pcorcoran@fusiongps.com>                    Re: Alfa-Mercer               Inbox.mbox?Item#2675.eml
                                                                                Edward Baumgartner                                                                                                                                                                   Confidential communication regarding research prepared at
                                                                                <edward@edward-austin.com>;                                                                                                                              Attorney work product;
                            Email                                                                                                                                                                                                                                    the direction of Perkins Coie and in anticipation of litigation,
                                                     Jake Berkowitz             Peter Fritsch                   Glenn Simpson                                                                                                            Attorney-client privilege
                                                                                                                                                                                                                                                                     and for the purpose of providing legal advice
PRIV0000250   PRIV0000250                9/29/2016   <jberkowitz@fusiongps.com> <pfritsch@fusiongps.com>        <gsimpson@fusiongps.com>                     Re: Kukes                     Re: Kukes.htm
                                                                               Glenn Simpson
                                                                               <gsimpson@fusiongps.com>;                                                                                                                                                             Confidential communication regarding research prepared at
                                                                               Peter Fritsch                                                                                                                                             Attorney work product;
                            Email                                                                                                                                                                                                                                    the direction of Perkins Coie and in anticipation of litigation,
                                                     Edward Baumgartner        <pfritsch@fusiongps.com>; Jake                                                                                                                            Attorney-client privilege
                                                                                                                                                                                                                                                                     and for the purpose of providing legal advice
                                                     <edward@edward-           Berkowitz                                                                     RenTec - Russia               RenTec - Russia
PRIV0000251   PRIV0000251                9/30/2016   austin.com>               <jberkowitz@fusiongps.com>                                                    (Bahamas)                     (Bahamas).htm
                                                                                                                                                                                                                                                                     Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                                                      9/30/2016                                and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000252   PRIV0000251                                                                                                                                                                  RenTec - Russia - draft 1.docx                                            providing legal advice
                            Loose
                                                                                                                                                                                                                                                                     Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                                   Attorney work product;
                                                                                                                                                                                                                            9/30/2016                                and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                                                                     providing legal advice
PRIV0000253   PRIV0000253   Report                                                                                                                                                         Senate Hearing 106 2.docx
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Email                   Glenn Simpson            Peter Fritsch                                                                   Fwd: so this is safe to look Fwd: so this is safe to look                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000254   PRIV0000254                10/05/2016 <gsimpson@fusiongps.com> <pfritsch@fusiongps.com>                                                        at                           at.htm                                                                     and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Email                   Peter Fritsch              Laura Seago                                                                   Fwd: so this is safe to look Fwd: so this is safe to look                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000255   PRIV0000255                10/05/2016 <pfritsch@fusiongps.com>   <lseago@fusiongps.com>                                                        at                           at.htm                                                                     and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Email                   Laura Seago                Peter Fritsch                                                                 Re: so this is safe to look   Re: so this is safe to look                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000256   PRIV0000256                10/05/2016 <lseago@fusiongps.com>     <pfritsch@fusiongps.com>                                                      at                            at.htm                                                                    and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                                                      01/01/1980                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000257   PRIV0000256                                                                                                                                                                  gdd.zip?gdd\all.html                                                      and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                                                      7/17/2014                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000258   PRIV0000256                                                                                                                                                                  gdd.zip?gdd\exporting.js                                                  and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                                                      7/17/2014                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000259   PRIV0000256                                                                                                                                                                  gdd.zip?gdd\highstock.js                                                  and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                                                      01/01/1980                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000260   PRIV0000256                                                                                                                                                                  gdd.zip?gdd\index.html                                                    and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                                                      01/01/1980                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000261   PRIV0000256                                                                                                                                                                  gdd.zip?gdd\network.html                                                  and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                     gdd.zip?gdd\network_small.p 7/17/2014                                     the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000262   PRIV0000256                                                                                                                                                                  ng                                                                        and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                                                      7/17/2014                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000263   PRIV0000256                                                                                                                                                                  gdd.zip?gdd\result-light.css                                              and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Email                   Peter Fritsch              Thomas Catan                                                                                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000264   PRIV0000264                10/05/2016 <pfritsch@fusiongps.com>   <tcatan@fusiongps.com>                                                        Fwd: very interesting         Fwd: very interesting.htm                                                 and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                                                      01/01/1980                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000265   PRIV0000264                                                                                                                                                                  gdd.zip?gdd\all.html                                                      and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                                                      7/17/2014                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000266   PRIV0000264                                                                                                                                                                  gdd.zip?gdd\exporting.js                                                  and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                                                      7/17/2014                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000267   PRIV0000264                                                                                                                                                                  gdd.zip?gdd\highstock.js                                                  and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                                                      01/01/1980                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000268   PRIV0000264                                                                                                                                                                  gdd.zip?gdd\index.html                                                    and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                                                         Attorney work product;
                            Attachment                                                                                                                                                                                      01/01/1980                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                         Attorney-client privilege
PRIV0000269   PRIV0000264                                                                                                                                                                  gdd.zip?gdd\network.html                                                  and for the purpose of providing legal advice




                                                                                                                                                  Page 15 of 29
                                                       Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 17 of 30



                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Attachment                                                                                                                                      gdd.zip?gdd\network_small.p 7/17/2014                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000270   PRIV0000264                                                                                                                                                   ng                                                                      and for the purpose of providing legal advice
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Attachment                                                                                                                                                                     7/17/2014                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000271   PRIV0000264                                                                                                                                                   gdd.zip?gdd\result-light.css                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                        Attorney work product;
                            Attachment                                                                                                                                                                                                              error attachment file
PRIV0000272   PRIV0000264                                                                                                                                                   ATT00001.htm                                Attorney-client privilege
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Email                   Peter Fritsch              Laura Seago                     Glenn Simpson                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000273   PRIV0000273                10/05/2016 <pfritsch@fusiongps.com>   <lseago@fusiongps.com>          <gsimpson@fusiongps.com>              Fwd: alfa              Fwd: alfa.htm                                                           and for the purpose of providing legal advice
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Email                   Peter Fritsch              Ed Baumgartner                                                                                                                                                       the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000274   PRIV0000274                10/05/2016 <pfritsch@fusiongps.com>   <ebaumgartner06@gmail.com>                                            fyi                    fyi.htm                                                                 and for the purpose of providing legal advice
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Attachment                                                                                                                                                                     01/01/1980                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000275   PRIV0000274                                                                                                                                                   gdd.zip?gdd\all.html                                                    and for the purpose of providing legal advice
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Attachment                                                                                                                                                                     7/17/2014                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000276   PRIV0000274                                                                                                                                                   gdd.zip?gdd\exporting.js                                                and for the purpose of providing legal advice
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Attachment                                                                                                                                                                     7/17/2014                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000277   PRIV0000274                                                                                                                                                   gdd.zip?gdd\highstock.js                                                and for the purpose of providing legal advice
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Attachment                                                                                                                                                                     01/01/1980                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000278   PRIV0000274                                                                                                                                                   gdd.zip?gdd\index.html                                                  and for the purpose of providing legal advice
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Attachment                                                                                                                                                                     01/01/1980                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000279   PRIV0000274                                                                                                                                                   gdd.zip?gdd\network.html                                                and for the purpose of providing legal advice
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Attachment                                                                                                                                      gdd.zip?gdd\network_small.p 7/17/2014                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000280   PRIV0000274                                                                                                                                                   ng                                                                      and for the purpose of providing legal advice
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Attachment                                                                                                                                                                     7/17/2014                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000281   PRIV0000274                                                                                                                                                   gdd.zip?gdd\result-light.css                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                        Attorney work product;
                            Attachment                                                                                                                                                                                                              error attachment file
PRIV0000282   PRIV0000274                                                                                                                                                   ATT00001.htm                                Attorney-client privilege
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Email                   Laura Seago                Peter Fritsch                   Glenn Simpson                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000283   PRIV0000283                10/05/2016 <lseago@fusiongps.com>     <pfritsch@fusiongps.com>        <gsimpson@fusiongps.com>              Re: alfa               Re: alfa.htm                                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Email                   Laura Seago                Peter Fritsch                   Glenn Simpson                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000284   PRIV0000284                10/05/2016 <lseago@fusiongps.com>     <pfritsch@fusiongps.com>        <gsimpson@fusiongps.com>              Re: alfa               Re: alfa.htm                                                            and for the purpose of providing legal advice
                                                                               Glenn Simpson
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                    Edward Baumgartner         <gsimpson@fusiongps.com>;                                                                                                                Attorney work product;
                            Email                                                                                                                                                                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                    <edward@edward-            Peter Fritsch                                                                                                                            Attorney-client privilege
                                                                                                                                                                                                                                                    and for the purpose of providing legal advice
PRIV0000285   PRIV0000285                10/05/2016 austin.com>                <pfritsch@fusiongps.com>                                              Alfa...                Alfa....htm
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Email                   Peter Fritsch              Edward Baumgartner              Glenn Simpson                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000286   PRIV0000286                10/05/2016 <pfritsch@fusiongps.com>   <edward@edward-austin.com>      <gsimpson@fusiongps.com>              Re: Alfa...            Re: Alfa....htm                                                         and for the purpose of providing legal advice
                                                    Edward Baumgartner                                                                                                                                                                              Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Email                   <edward@edward-            Peter Fritsch                   Glenn Simpson                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000287   PRIV0000287                10/07/2016 austin.com>                <pfritsch@fusiongps.com>        <gsimpson@fusiongps.com>              Re: Alfa...            Re: Alfa....htm                                                         and for the purpose of providing legal advice
                                                                               Jake Berkowitz
                                                                               <jberkowitz@fusiongps.com>;                                                                                                                                          Confidential communication regarding research prepared at
                                                                               Glenn Simpson                                                                                                                            Attorney work product;
                            Email                                                                                                                                                                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                               <gsimpson@fusiongps.com>;                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                    and for the purpose of providing legal advice
                                                    Laura Seago                Peter Fritsch
PRIV0000288   PRIV0000288                10/07/2016 <lseago@fusiongps.com>     <pfritsch@fusiongps.com>                                              More from TeaLeaves    More from TeaLeaves.htm
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Attachment                                                                                                                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000289   PRIV0000288                                                                                                                                                   a.pdf                                                                   and for the purpose of providing legal advice
                                                                                                                                                                                                                                                    Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Email                   Peter Fritsch            Glenn Simpson                                                                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000290   PRIV0000290                10/09/2016 <pfritsch@fusiongps.com> <gsimpson@fusiongps.com>                                                Fwd: Reddit post FYI   mbox?Item#4700.eml                                                      and for the purpose of providing legal advice
                                                                             Peter Fritsch                                                                                                                                                          Confidential communication regarding research prepared at
                                                                                                                                                                                                                        Attorney work product;
                            Email                   Glenn Simpson            <pfritsch@fusiongps.com>; Laura                                                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                        Attorney-client privilege
PRIV0000291   PRIV0000291                10/09/2016 <gsimpson@fusiongps.com> Seago <lseago@fusiongps.com>                                            Re: Reddit post FYI    mbox?Item#4698.eml                                                      and for the purpose of providing legal advice




                                                                                                                                          Page 16 of 29
                                                       Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 18 of 30



                                                                               Glenn Simpson                                                                                                                                                                Confidential communication regarding research prepared at
                                                                               <gsimpson@fusiongps.com>;                                                                                                                        Attorney work product;
                            Email                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                    Laura Seago                Peter Fritsch                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                                                            and for the purpose of providing legal advice
PRIV0000292   PRIV0000292                10/09/2016 <lseago@fusiongps.com>     <pfritsch@fusiongps.com>                                                        Re: Reddit post FYI   mbox?Item#4697.eml
                                                                                                                                                                                     GDD53- A Russian Hosted i2p                                            Confidential communication regarding research prepared at
                                                                                                                                                                                     Site That C...d Ties To                    Attorney work product;
                            Attachment                                                                                                                                                                           10/09/2016                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                     Alfabank (Russia) _                        Attorney-client privilege
                                                                                                                                                                                                                                                            and for the purpose of providing legal advice
PRIV0000293   PRIV0000292                                                                                                                                                            Krypt3ia.pdf
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                                                             10/09/2016                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000294   PRIV0000292                                                                                                                                                            gdd53.pdf                                                              and for the purpose of providing legal advice
                                                                                                                Glenn Simpson
                                                                                                                <gsimpson@fusiongps.com>; Chris                                                                                                             Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Email                                                                               Steele <chrissteele@orbisbi.com>;                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
                                                    Sam Stainer                Erica Castro                     Chris Burrows                                                                                                                               and for the purpose of providing legal advice
PRIV0000295   PRIV0000295                10/10/2016 <samstainer@orbisbi.com>   <ecastro@fusiongps.com>          <chrisburrows@orbisbi.com>                     Orbis Invoice         Inbox.mbox?Item#10368.eml
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                                                                                                      the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000296   PRIV0000295                                                                                                                                                            image001.png                                                           and for the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                                                             10/10/2016                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000297   PRIV0000295                                                                                                                                                            INVOICE 0707.pdf                                                       and for the purpose of providing legal advice
                                                                                                                Glenn Simpson
                                                                                                                <gsimpson@fusiongps.com>; Chris                                                                                                             Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Email                                                                               Steele <chrissteele@orbisbi.com>;                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
                                                    Sam Stainer                Erica Castro                     Chris Burrows                                                                                                                               and for the purpose of providing legal advice
PRIV0000298   PRIV0000298                10/10/2016 <samstainer@orbisbi.com>   <ecastro@fusiongps.com>          <chrisburrows@orbisbi.com>                     Orbis Invoice         Orbis Invoice.mht
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                                                             10/10/2016                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000299   PRIV0000298                                                                                                                                                            INVOICE 0707.pdf                                                       and for the purpose of providing legal advice
                                                                                                                Glenn Simpson
                                                                                                                <gsimpson@fusiongps.com>; Chris                                                                                                             Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Email                                                                               Steele <chrissteele@orbisbi.com>;                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
                                                    Erica Castro               Sam Stainer                      Chris Burrows                                                                                                                               and for the purpose of providing legal advice
PRIV0000300   PRIV0000300                10/10/2016 <ecastro@fusiongps.com>    <samstainer@orbisbi.com>         <chrisburrows@orbisbi.com>                     Re: Orbis Invoice     Inbox.mbox?Item#10356.eml
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                                                                                                      the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000301   PRIV0000300                                                                                                                                                            image001.png                                                           and for the purpose of providing legal advice
                                                                               Glenn Simpson
                                                                               <gsimpson@fusiongps.com>;                                                                                                                                                    Confidential communication regarding research prepared at
                                                                               Peter Fritsch                                                                                                                                    Attorney work product;
                            Email                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                                               <pfritsch@fusiongps.com>; Jake                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                                                                            and for the purpose of providing legal advice
                                                    Laura Seago                Berkowitz
PRIV0000302   PRIV0000302                10/11/2016 <lseago@fusiongps.com>     <jberkowitz@fusiongps.com>                                                      Re: Reddit post FYI   mbox?Item#4595.eml
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               trump-russian-bank-dns-       8/14/2017                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000303   PRIV0000302                                                                                                                                                            logs.zip?167.73.110.8.whois                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               trump-russian-bank-dns-      8/14/2017                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000304   PRIV0000302                                                                                                                                                            logs.zip?198.91.42.242.whois                                           and for the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               trump-russian-bank-dns-       8/14/2017                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000305   PRIV0000302                                                                                                                                                            logs.zip?217.12.96.15.whois                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               trump-russian-bank-dns-      8/14/2017                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000306   PRIV0000302                                                                                                                                                            logs.zip?217.12.97.137.whois                                           and for the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               trump-russian-bank-dns-       8/14/2017                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000307   PRIV0000302                                                                                                                                                            logs.zip?217.12.97.15.whois                                            and for the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               trump-russian-bank-dns-      8/14/2017                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000308   PRIV0000302                                                                                                                                                            logs.zip?66.216.133.29.whois                                           and for the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               trump-russian-bank-dns-       8/14/2017                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000309   PRIV0000302                                                                                                                                                            logs.zip?README.txt                                                    and for the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               trump-russian-bank-dns-       8/14/2017                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000310   PRIV0000302                                                                                                                                                            logs.zip?all.html                                                      and for the purpose of providing legal advice
                                                                                                                                                                                     trump-russian-bank-dns-                                                Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               logs.zip?contact-             8/14/2017                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000311   PRIV0000302                                                                                                                                                            client.com.whois                                                       and for the purpose of providing legal advice




                                                                                                                                                    Page 17 of 29
                                                       Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 19 of 30



                                                                                                                                                                                     trump-russian-bank-dns-                                                Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               logs.zip?ns1_cdcservices_co   8/14/2017                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000312   PRIV0000302                                                                                                                                                            m.log                                                                  and for the purpose of providing legal advice
                                                                                                                                                                                     trump-russian-bank-dns-                                                Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               logs.zip?ns2_cdcservices_co   8/14/2017                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000313   PRIV0000302                                                                                                                                                            m.log                                                                  and for the purpose of providing legal advice
                                                                                                                                                                                     trump-russian-bank-dns-                                                Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               logs.zip?ns3_cdcservices_co   8/14/2017                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000314   PRIV0000302                                                                                                                                                            m.log                                                                  and for the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               trump-russian-bank-dns-       8/14/2017                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000315   PRIV0000302                                                                                                                                                            logs.zip?result-light.css                                              and for the purpose of providing legal advice
                                                                                                                                                                                     trump-russian-bank-dns-                                                Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               logs.zip?trump-               8/14/2017                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000316   PRIV0000302                                                                                                                                                            email.com.whois                                                        and for the purpose of providing legal advice
                                                                               Glenn Simpson                                                                                                                                                                Confidential communication regarding research prepared at
                                                                               <gsimpson@fusiongps.com>;                                                                                                                        Attorney work product;
                            Email                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                    Jake Berkowitz             Peter Fritsch                                                               Trump's Russian                                                      Attorney-client privilege
                                                                                                                                                                                                                                                            and for the purpose of providing legal advice
PRIV0000317   PRIV0000317                10/17/2016 <jberkowitz@fusiongps.com> <pfritsch@fusiongps.com>                                                    Connections               mbox?Item#4038.eml
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Email                   Peter Fritsch              Laura Seago                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000318   PRIV0000318                10/17/2016 <pfritsch@fusiongps.com>   <lseago@fusiongps.com>                                                      memos                     mbox?Item#4004.eml                                                     and for the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                                                             09/07/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000319   PRIV0000318                                                                                                                                                            server findings.docx                                                   providing legal advice
                                                                                                                                                                                                                                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                                Attorney work product;
                            Attachment                                                                                                                                               Alfa Group Overview           09/01/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000320   PRIV0000318                                                                                                                                                            9.1.16.docx                                                            providing legal advice
                                                                               Peter Fritsch
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                               <pfritsch@fusiongps.com>; Jake                                                                                                                   Attorney work product;
                            Email                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                    Laura Seago                Berkowitz                                                                   Check this out -- more                                               Attorney-client privilege
                                                                                                                                                                                                                                                            and for the purpose of providing legal advice
PRIV0000321   PRIV0000321                10/17/2016 <lseago@fusiongps.com>     <jberkowitz@fusiongps.com>                                                  TeaLeaves                 mbox?Item#3983.eml
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                                Attorney work product;
                            Email                   Peter Fritsch              Laura Seago                       Jake Berkowitz                            Re: Check this out -- more                                                                       the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                Attorney-client privilege
PRIV0000322   PRIV0000322                10/17/2016 <pfritsch@fusiongps.com>   <lseago@fusiongps.com>            <jberkowitz@fusiongps.com>                TeaLeaves                  mbox?Item#3980.eml                                                    and for the purpose of providing legal advice
                                                                               Jake Berkowitz
                                                                               <jberkowitz@fusiongps.com>;                                                                                                                                                  Confidential communication regarding research prepared at
                                                                               Peter Fritsch                                                                                                                                    Attorney work product;
                            Email                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                                               <pfritsch@fusiongps.com>; Glenn                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                                                                            and for the purpose of providing legal advice
                                                    Laura Seago                Simpson                                                                     Trump-Alfa on other
PRIV0000323   PRIV0000323                10/18/2016 <lseago@fusiongps.com>     <gsimpson@fusiongps.com>                                                    corners of the web        mbox?Item#3790.eml
                                                                               Laura Seago
                                                                               <lseago@fusiongps.com>; Peter                                                                                                                                                Confidential communication regarding research prepared at
                                                                               Fritsch                                                                                                                                          Attorney work product;
                            Email                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                                               <pfritsch@fusiongps.com>; Glenn                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                                                                            and for the purpose of providing legal advice
                                                    Jake Berkowitz             Simpson                                                                     Re: Trump-Alfa on other
PRIV0000324   PRIV0000324                10/18/2016 <jberkowitz@fusiongps.com> <gsimpson@fusiongps.com>                                                    corners of the web        mbox?Item#3789.eml
                                                                               Laura Seago
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                               <lseago@fusiongps.com>; Jake                                                                                                                     Attorney work product;
                            Email                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                    Peter Fritsch              Berkowitz                                                                   Fwd: Scott Horton post on                                            Attorney-client privilege
                                                                                                                                                                                                                                                            and for the purpose of providing legal advice
PRIV0000325   PRIV0000325                10/18/2016 <pfritsch@fusiongps.com>   <jberkowitz@fusiongps.com>                                                  Facebook                  mbox?Item#3771.eml
                            Loose
                                                                                                                                                                                                                                                            Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                                                          Attorney work product;
                                                                                                                                                                                                                   10/19/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                                                            Attorney-client privilege
                                                                                                                                                                                                                                                            providing legal advice
PRIV0000326   PRIV0000326   Report                                                                                                                                                   Simon Kukes.docx

                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                 Glenn Simpson                                                                                                  Attorney work product;
                            Email                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                    Thomas Catan               Patrick Corcoran                  <gsimpson@fusiongps.com>; Peter                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                            and for the purpose of providing legal advice
PRIV0000327   PRIV0000327                10/19/2016 <tcatan@fusiongps.com>     <pcorcoran@fusiongps.com>         Fritsch <pfritsch@fusiongps.com>          Re: google                mbox?Item#3616.eml

                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                 Glenn Simpson                                                                                                  Attorney work product;
                            Email                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                    Patrick Corcoran          Thomas Catan                       <gsimpson@fusiongps.com>; Peter                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                            and for the purpose of providing legal advice
PRIV0000328   PRIV0000328                10/19/2016 <pcorcoran@fusiongps.com> <tcatan@fusiongps.com>             Fritsch <pfritsch@fusiongps.com>          Re: google                mbox?Item#3615.eml
                                                                                                                 Thomas Catan                                                                                                                               Confidential communication regarding research prepared at
                                                                                                                 <tcatan@fusiongps.com>; Glenn                                                                                  Attorney work product;
                            Email                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                    Peter Fritsch              Patrick Corcoran                  Simpson                                                                                                        Attorney-client privilege
                                                                                                                                                                                                                                                            and for the purpose of providing legal advice
PRIV0000329   PRIV0000329                10/19/2016 <pfritsch@fusiongps.com>   <pcorcoran@fusiongps.com>         <gsimpson@fusiongps.com>                  Re: google                mbox?Item#3613.eml
                                                                                                                 Patrick Corcoran                                                                                                                           Confidential communication regarding research prepared at
                                                                                                                 <pcorcoran@fusiongps.com>; Glenn                                                                               Attorney work product;
                            Email                                                                                                                                                                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                    Thomas Catan               Peter Fritsch                     Simpson                                                                                                        Attorney-client privilege
                                                                                                                                                                                                                                                            and for the purpose of providing legal advice
PRIV0000330   PRIV0000330                10/19/2016 <tcatan@fusiongps.com>     <pfritsch@fusiongps.com>          <gsimpson@fusiongps.com>                  Re: google                mbox?Item#3609.eml




                                                                                                                                                Page 18 of 29
                                                           Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 20 of 30



                                                                                   Glenn Simpson                                                                                                                                 Confidential communication regarding research prepared at
                                                                                   <gsimpson@fusiongps.com>;                                                                                         Attorney work product;
                            Email                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                        Jake Berkowitz             Peter Fritsch                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000331   PRIV0000331                    10/20/2016 <jberkowitz@fusiongps.com> <pfritsch@fusiongps.com>                    Re: Blackwater            mbox?Item#3596.eml
                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                       Peter Fritsch              Glenn Simpson                               Fwd: Response from Alfa                                                                           the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
PRIV0000332   PRIV0000332                    10/28/2016 <pfritsch@fusiongps.com>   <gsimpson@fusiongps.com>                    Bank                      mbox?Item#2713.eml                                                      and for the purpose of providing legal advice

                            Loose                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                     Attorney work product;
                            Document -                                                                                                                                                  10/27/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                     Attorney-client privilege
                            Research notes                                                                                                                                                                                       providing legal advice
PRIV0000333   PRIV0000333                                                                                                                                Meeting 1 hr last night.docx
                                                                                   Glenn Simpson                                                                                                                                 Confidential communication regarding research prepared at
                                                                                   <gsimpson@fusiongps.com>; Jake                                                                                    Attorney work product;
                            Email                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                        Peter Fritsch              Berkowitz                                                                                                         Attorney-client privilege
                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000334   PRIV0000334                    10/31/2016 <pfritsch@fusiongps.com>   <jberkowitz@fusiongps.com>                  Fwd: Reid                 mbox?Item#2500.eml
                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                       Peter Fritsch              Laura Seago                                                                                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
PRIV0000335   PRIV0000335                    10/31/2016 <pfritsch@fusiongps.com>   <lseago@fusiongps.com>                      Fwd: Reid                 mbox?Item#2497.eml                                                      and for the purpose of providing legal advice
                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                       Laura Seago                Peter Fritsch                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
PRIV0000336   PRIV0000336                    10/31/2016 <lseago@fusiongps.com>     <pfritsch@fusiongps.com>                    Re: Reid                  mbox?Item#2495.eml                                                      and for the purpose of providing legal advice
                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                       Peter Fritsch              Laura Seago                                                                                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
PRIV0000337   PRIV0000337                    10/31/2016 <pfritsch@fusiongps.com>   <lseago@fusiongps.com>                      Re: Reid                  mbox?Item#2491.eml                                                      and for the purpose of providing legal advice
                                                                                   Peter Fritsch
                                                                                   <pfritsch@fusiongps.com>; Jake                                                                                                                Confidential communication regarding research prepared at
                                                                                   Berkowitz                                   Trump's Russian                                                       Attorney work product;
                            Email                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                   <jberkowitz@fusiongps.com>;                 connections span 30 years                                             Attorney-client privilege
                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                        Thomas Catan               Glenn Simpson                               from Gorbachev to Putin
PRIV0000338   PRIV0000338                    10/31/2016 <tcatan@fusiongps.com>     <gsimpson@fusiongps.com>                    — FT.com                  mbox?Item#2482.eml
                            Loose
                                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                            Document -                                                                                                                                                               Attorney work product;
                                                                                                                                                                                        10/31/2016                               and in anticipation of litigation, and for the purpose of
                            Research                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                                                                                                 providing legal advice
PRIV0000339   PRIV0000339   Report                                                                                                                       slate draft summary[2].docx
                                                                                   Glenn Simpson
                                                                                   <gsimpson@fusiongps.com>;
                                                                                   Peter Fritsch                                                                                                                                 Confidential communication regarding research prepared at
                                                                                   <pfritsch@fusiongps.com>; Jake                                                                                    Attorney work product;
                            Email                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                   Berkowitz                                                                                                         Attorney-client privilege
                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                        Edward Baumgartner         <jberkowitz@fusiongps.com>;
                                                        <edward@edward-            Patrick Corcoran
PRIV0000340   PRIV0000340                    10/31/2016 austin.com>                <pcorcoran@fusiongps.com>                   Knaster's Englishman      mbox?Item#2317.eml
                                                                                   Glenn Simpson
                                                                                   <gsimpson@fusiongps.com>;
                                                                                   Peter Fritsch                                                                                                                                 Confidential communication regarding research prepared at
                                                                                   <pfritsch@fusiongps.com>; Jake                                                                                    Attorney work product;
                            Email                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                   Berkowitz                                                                                                         Attorney-client privilege
                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                        Edward Baumgartner         <jberkowitz@fusiongps.com>;
                                                        <edward@edward-            Patrick Corcoran
PRIV0000341   PRIV0000341                    10/31/2016 austin.com>                <pcorcoran@fusiongps.com>                   Alfa buys Ukrsotsbank     mbox?Item#2316.eml
                                                        Edward Baumgartner                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                       <ebaumgartner06@gmail.co Peter Fritsch                                                                                                                                   the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
PRIV0000342   PRIV0000342                    10/31/2016 m>                       <pfritsch@fusiongps.com>                      Re: slate                 mbox?Item#2267.eml                                                      and for the purpose of providing legal advice
                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                       Peter Fritsch              Edward Baumgartner                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
PRIV0000343   PRIV0000343                    10/31/2016 <pfritsch@fusiongps.com>   <ebaumgartner06@gmail.com>                  Re: slate                 mbox?Item#2265.eml                                                      and for the purpose of providing legal advice
                                                        Edward Baumgartner                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                       <ebaumgartner06@gmail.co   Peter Fritsch                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
PRIV0000344   PRIV0000344                    10/31/2016 m>                         <pfritsch@fusiongps.com>                    Re: slate                 mbox?Item#2259.eml                                                      and for the purpose of providing legal advice
                                                        Edward Baumgartner                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                       <ebaumgartner06@gmail.co   Peter Fritsch                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
PRIV0000345   PRIV0000345                    10/31/2016 m>                         <pfritsch@fusiongps.com>                    Re: slate                 mbox?Item#2256.eml                                                      and for the purpose of providing legal advice
                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                       Peter Fritsch              Edward Baumgartner                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
PRIV0000346   PRIV0000346                    10/31/2016 <pfritsch@fusiongps.com>   <ebaumgartner06@gmail.com>                  Re: slate                 mbox?Item#2251.eml                                                      and for the purpose of providing legal advice
                                                        Edward Baumgartner                                                                                                                                                       Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                       <ebaumgartner06@gmail.co   Peter Fritsch                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
PRIV0000347   PRIV0000347                    10/31/2016 m>                         <pfritsch@fusiongps.com>                    Re: slate                 mbox?Item#2250.eml                                                      and for the purpose of providing legal advice




                                                                                                                    Page 19 of 29
                                                  Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 21 of 30



                                                                           Glenn Simpson
                                                                           <gsimpson@fusiongps.com>;
                                                                           Peter Fritsch                                                                                                                                         Confidential communication regarding research prepared at
                                                                           <pfritsch@fusiongps.com>; Jake                                                                                            Attorney work product;
                            Email                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                           Berkowitz                                                                 Was a server registered to                      Attorney-client privilege
                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                                           <jberkowitz@fusiongps.com>;                                               the Trump Organization
                                               Lloyd Green                 Patrick Corcoran                                                          communicating with
PRIV0000348   PRIV0000348           10/31/2016 <lloydgreen@verizon.net>    <pcorcoran@fusiongps.com>                                                 Russia’s Alfa Bank?        mbox?Item#2248.eml
                                                                                                                                                     Re: Was a server
                                                                                                                                                     registered to the Trump                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                                                                                                                    Organization                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
                                               Peter Fritsch               Patrick Corcoran                                                          communicating with                                                          and for the purpose of providing legal advice
PRIV0000349   PRIV0000349           10/31/2016 <pfritsch@fusiongps.com>    <pcorcoran@fusiongps.com>                                                 Russia’s Alfa Bank?       mbox?Item#2245.eml
                                                                         Lloyd Green
                                                                         <lloydgreen@verizon.net>; Glenn
                                                                         Simpson                                                                                                                                                 Confidential communication regarding research prepared at
                                                                         <gsimpson@fusiongps.com>;                                                   Re: Was a server                                Attorney work product;
                            Email                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                         Peter Fritsch                                                               registered to the Trump                         Attorney-client privilege
                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                                         <pfritsch@fusiongps.com>; Jake                                              Organization
                                               Patrick Corcoran          Berkowitz                                                                   communicating with
PRIV0000350   PRIV0000350           10/31/2016 <pcorcoran@fusiongps.com> <jberkowitz@fusiongps.com>                                                  Russia’s Alfa Bank?       mbox?Item#2247.eml
                                                                          Patrick Corcoran
                                                                          <pcorcoran@fusiongps.com>;
                                                                          Lloyd Green                                                                                                                                            Confidential communication regarding research prepared at
                                                                          <lloydgreen@verizon.net>; Glenn                                            Re: Was a server                                Attorney work product;
                            Email                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                          Simpson                                                                    registered to the Trump                         Attorney-client privilege
                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                                          <gsimpson@fusiongps.com>;                                                  Organization
                                               Jake Berkowitz             Peter Fritsch                                                              communicating with
PRIV0000351   PRIV0000351           10/31/2016 <jberkowitz@fusiongps.com> <pfritsch@fusiongps.com>                                                   Russia’s Alfa Bank?       mbox?Item#2242.eml
                                                                                                                                                     Re: Was a server
                                                                                                                                                     registered to the Trump                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                                                                                                                    Organization                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
                                               Patrick Corcoran          Peter Fritsch                                                               communicating with                                                          and for the purpose of providing legal advice
PRIV0000352   PRIV0000352           10/31/2016 <pcorcoran@fusiongps.com> <pfritsch@fusiongps.com>                                                    Russia’s Alfa Bank?       mbox?Item#2243.eml
                                                                                                                                                     Re: Was a server
                                                                                                                                                     registered to the Trump                                                     Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                                                                                                                    Organization                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
                                               Peter Fritsch               Jake Berkowitz                                                            communicating with                                                          and for the purpose of providing legal advice
PRIV0000353   PRIV0000353           10/31/2016 <pfritsch@fusiongps.com>    <jberkowitz@fusiongps.com>                                                Russia’s Alfa Bank?       mbox?Item#2240.eml
                                               Edward Baumgartner                                                                                                                                                                Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email              <ebaumgartner06@gmail.co    Peter Fritsch                                                                                                                                         the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
PRIV0000354   PRIV0000354           11/01/2016 m>                          <pfritsch@fusiongps.com>                                                  Re: slate                 mbox?Item#2229.eml                                and for the purpose of providing legal advice
                                                                                                                                                     Re: Thomas Catan shared
                                                                                                                                                     a link: A Veteran Spy Has
                                                                                                                                                     Given the FBI Information                                                   Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                                                                           Jake Berkowitz                           Alleging a Russian                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
                                                                                                            <jberkowitz@fusiongps.com>;              Operation to Cultivate                                                      and for the purpose of providing legal advice
                                               Peter Fritsch               Thomas Catan                     Glenn Simpson                            Donald Trump | Mother
PRIV0000355   PRIV0000355           11/01/2016 <pfritsch@fusiongps.com>    <tcatan@fusiongps.com>           <gsimpson@fusiongps.com>                 Jones                     mbox?Item#2225.eml
                                                                                                                                                     Re: Thomas Catan shared
                                                                                                                                                     a link: A Veteran Spy Has
                                                                                                                                                     Given the FBI Information                                                   Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                                                                           Jake Berkowitz                           Alleging a Russian                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
                                                                                                            <jberkowitz@fusiongps.com>;              Operation to Cultivate                                                      and for the purpose of providing legal advice
                                                                           Thomas Catan                     Glenn Simpson                            Donald Trump | Mother
PRIV0000356   PRIV0000356           11/01/2016 pfritsch@fusiongps.com      <tcatan@fusiongps.com>           <gsimpson@fusiongps.com>                 Jones                     mbox?Item#2226.eml
                                                                           Glenn Simpson
                                                                           <gsimpson@fusiongps.com>;
                                                                           Peter Fritsch                                                             A Veteran Spy Has Given                                                     Confidential communication regarding research prepared at
                                                                           <pfritsch@fusiongps.com>; Jake                                            the FBI Information                             Attorney work product;
                            Email                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                           Berkowitz                                                                 Alleging a Russian                              Attorney-client privilege
                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                                           <jberkowitz@fusiongps.com>;                                               Operation to Cultivate
                                               Lloyd Green                 Patrick Corcoran                                                          Donald Trump | Mother
PRIV0000357   PRIV0000357           11/01/2016 <lloydgreen@verizon.net>    <pcorcoran@fusiongps.com>                                                 Jones                     mbox?Item#2227.eml
                                                                                                                                                     Thomas Catan shared a
                                                                           Peter Fritsch                                                             link: A Veteran Spy Has
                                                                           <pfritsch@fusiongps.com>; Jake                                            Given the FBI Information                                                   Confidential communication regarding research prepared at
                                                                                                                                                                                                     Attorney work product;
                            Email                                          Berkowitz                                                                 Alleging a Russian                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                     Attorney-client privilege
                                                                           <jberkowitz@fusiongps.com>;                                               Operation to Cultivate                                                      and for the purpose of providing legal advice
                                               Thomas Catan                Glenn Simpson                                                             Donald Trump | Mother
PRIV0000358   PRIV0000358           11/01/2016 <tcatan@fusiongps.com>      <gsimpson@fusiongps.com>                                                  Jones                     mbox?Item#2228.eml




                                                                                                                                          Page 20 of 29
                                                  Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 22 of 30



                                                                                                                                                          Re: Thomas Catan shared
                                                                                                                                                          a link: A Veteran Spy Has
                                                                                                                                                          Given the FBI Information                                                              Confidential communication regarding research prepared at
                                                                                                                                                                                                                     Attorney work product;
                            Email                                                                          Jake Berkowitz                                 Alleging a Russian                                                                     the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                     Attorney-client privilege
                                                                                                           <jberkowitz@fusiongps.com>;                    Operation to Cultivate                                                                 and for the purpose of providing legal advice
                                               Peter Fritsch              Thomas Catan                     Glenn Simpson                                  Donald Trump | Mother
PRIV0000359   PRIV0000359           11/01/2016 <pfritsch@fusiongps.com>   <tcatan@fusiongps.com>           <gsimpson@fusiongps.com>                       Jones                     Inbox.mbox?Item#6570.eml
                                                                                                                                                          Thomas Catan shared a
                                                                          Peter Fritsch                                                                   link: A Veteran Spy Has
                                                                          <pfritsch@fusiongps.com>; Jake                                                  Given the FBI Information                                                              Confidential communication regarding research prepared at
                                                                                                                                                                                                                     Attorney work product;
                            Email                                         Berkowitz                                                                       Alleging a Russian                                                                     the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                     Attorney-client privilege
                                                                          <jberkowitz@fusiongps.com>;                                                     Operation to Cultivate                                                                 and for the purpose of providing legal advice
                                               Thomas Catan               Glenn Simpson                                                                   Donald Trump | Mother
PRIV0000360   PRIV0000360           11/01/2016 <tcatan@fusiongps.com>     <gsimpson@fusiongps.com>                                                        Jones                     Inbox.mbox?Item#6572.eml
                                                                          Glenn Simpson
                                                                          <gsimpson@fusiongps.com>;
                                                                          Peter Fritsch                                                                   A Veteran Spy Has Given                                                                Confidential communication regarding research prepared at
                                                                          <pfritsch@fusiongps.com>; Jake                                                  the FBI Information         A Veteran Spy Has Given the    Attorney work product;
                            Email                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                          Berkowitz                                                                       Alleging a Russian          FBI Information Alleging a     Attorney-client privilege
                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                                          <jberkowitz@fusiongps.com>;                                                     Operation to Cultivate      Russian Operation to
                                               Lloyd Green                Patrick Corcoran                                                                Donald Trump | Mother       Cultivate Donald Trump |
PRIV0000361   PRIV0000361           11/01/2016 <lloydgreen@verizon.net>   <pcorcoran@fusiongps.com>                                                       Jones                       Mother Jones.htm
                                                                          Glenn Simpson
                                                                          <gsimpson@fusiongps.com>;
                                                                          Peter Fritsch                                                                   A Veteran Spy Has Given                                                                Confidential communication regarding research prepared at
                                                                          <pfritsch@fusiongps.com>; Jake                                                  the FBI Information         A Veteran Spy Has Given the    Attorney work product;
                            Email                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                          Berkowitz                                                                       Alleging a Russian          FBI Information Alleging a     Attorney-client privilege
                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                                          <jberkowitz@fusiongps.com>;                                                     Operation to Cultivate      Russian Operation to
                                               Lloyd Green                Patrick Corcoran                                                                Donald Trump | Mother       Cultivate Donald Trump |
PRIV0000362   PRIV0000362           11/01/2016 <lloydgreen@verizon.net>   <pcorcoran@fusiongps.com>                                                       Jones                       Mother Jones.htm
                                                                         Lloyd Green
                                                                         <lloydgreen@verizon.net>; Glenn
                                                                         Simpson                                                                          Re: A Veteran Spy Has                                                                  Confidential communication regarding research prepared at
                                                                         <gsimpson@fusiongps.com>;                                                        Given the FBI Information                                  Attorney work product;
                            Email                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                         Peter Fritsch                                                                    Alleging a Russian                                         Attorney-client privilege
                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                                         <pfritsch@fusiongps.com>; Jake                                                   Operation to Cultivate
                                               Patrick Corcoran          Berkowitz                                                                        Donald Trump | Mother
PRIV0000363   PRIV0000363           11/01/2016 <pcorcoran@fusiongps.com> <jberkowitz@fusiongps.com>                                                       Jones                     mbox?Item#2223.eml
                                                                         Lloyd Green
                                                                         <lloydgreen@verizon.net>; Glenn
                                                                         Simpson                                                                          Re: A Veteran Spy Has                                                                  Confidential communication regarding research prepared at
                                                                         <gsimpson@fusiongps.com>;                                                        Given the FBI Information                                  Attorney work product;
                            Email                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                         Peter Fritsch                                                                    Alleging a Russian                                         Attorney-client privilege
                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                                         <pfritsch@fusiongps.com>; Jake                                                   Operation to Cultivate
                                               Patrick Corcoran          Berkowitz                                                                        Donald Trump | Mother
PRIV0000364   PRIV0000364           11/01/2016 <pcorcoran@fusiongps.com> <jberkowitz@fusiongps.com>                                                       Jones                     Inbox.mbox?Item#6565.eml
                                                                         Lloyd Green
                                                                         <lloydgreen@verizon.net>; Glenn
                                                                         Simpson                                                                          Re: A Veteran Spy Has                                                                  Confidential communication regarding research prepared at
                                                                         <gsimpson@fusiongps.com>;                                                        Given the FBI Information   Re: A Veteran Spy Has Given    Attorney work product;
                            Email                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                         Peter Fritsch                                                                    Alleging a Russian          the FBI Information Alleging   Attorney-client privilege
                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
                                                                         <pfritsch@fusiongps.com>; Jake                                                   Operation to Cultivate      a Russian Operation to
                                               Patrick Corcoran          Berkowitz                                                                        Donald Trump | Mother       Cultivate Donald Trump |
PRIV0000365   PRIV0000365           11/01/2016 <pcorcoran@fusiongps.com> <jberkowitz@fusiongps.com>                                                       Jones                       Mother Jones.htm
                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                                                                                                                                                                     Attorney work product;
                            Email              Laura Seago                Peter Fritsch                    Research                                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                     Attorney-client privilege
PRIV0000366   PRIV0000366           11/01/2016 <lseago@fusiongps.com>     <pfritsch@fusiongps.com>         <research@fusiongps.com>                       Re: here                    mbox?Item#2215.eml                                         and for the purpose of providing legal advice

                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                         Laura Seago                                                                                                                                 Attorney work product;
                            Email                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                               Patrick Corcoran          <lseago@fusiongps.com>; Peter Research                                                                                                      Attorney-client privilege
                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000367   PRIV0000367           11/01/2016 <pcorcoran@fusiongps.com> Fritsch <pfritsch@fusiongps.com> <research@fusiongps.com>                        Re: here                    mbox?Item#2212.eml
                                                                                                                                                                                                                                                 Confidential communication regarding research prepared at
                                                                         Laura Seago                                                                                                                                 Attorney work product;
                            Email                                                                                                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                               Patrick Corcoran          <lseago@fusiongps.com>; Peter Research                                                                                                      Attorney-client privilege
                                                                                                                                                                                                                                                 and for the purpose of providing legal advice
PRIV0000368   PRIV0000368           11/01/2016 <pcorcoran@fusiongps.com> Fritsch <pfritsch@fusiongps.com> <research@fusiongps.com>                        Re: here                    mbox?Item#2210.eml
                                                                                                           Laura Seago
                                                                                                           <lseago@fusiongps.com>; Peter                                                                                                         Confidential communication regarding research prepared at
                                                                                                                                                                                                                     Attorney work product;
                            Email                                                                          Fritsch <pfritsch@fusiongps.com>;                                                                                                     the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                     Attorney-client privilege
                                               Jason Felch                Patrick Corcoran                 Research                                                                                                                              and for the purpose of providing legal advice
PRIV0000369   PRIV0000369           11/01/2016 <jfelch@fusiongps.com>     <pcorcoran@fusiongps.com>        <research@fusiongps.com>                       Re: here                    mbox?Item#2211.eml




                                                                                                                                               Page 21 of 29
                                                  Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 23 of 30



                                                                                                                                                                                                              Confidential communication regarding research prepared at
                                                                                                       Laura Seago                                                                Attorney work product;
                            Email                                                                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                               Peter Fritsch              Patrick Corcoran             <lseago@fusiongps.com>; Research                                           Attorney-client privilege
                                                                                                                                                                                                              and for the purpose of providing legal advice
PRIV0000370   PRIV0000370           11/01/2016 <pfritsch@fusiongps.com>   <pcorcoran@fusiongps.com>    <research@fusiongps.com>                   Re: here   mbox?Item#2202.eml
                                                                                                                                                                                                              Confidential communication regarding research prepared at
                                                                                                                                                                                  Attorney work product;
                            Email              Peter Fritsch              Laura Seago                  Research                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                  Attorney-client privilege
PRIV0000371   PRIV0000371           11/01/2016 <pfritsch@fusiongps.com>   <lseago@fusiongps.com>       <research@fusiongps.com>                   Re: here   mbox?Item#2205.eml                               and for the purpose of providing legal advice

                                                                                                                                                                                                              Confidential communication regarding research prepared at
                                                                                                       Laura Seago                                                                Attorney work product;
                            Email                                                                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                               Patrick Corcoran          Peter Fritsch                 <lseago@fusiongps.com>; Research                                           Attorney-client privilege
                                                                                                                                                                                                              and for the purpose of providing legal advice
PRIV0000372   PRIV0000372           11/01/2016 <pcorcoran@fusiongps.com> <pfritsch@fusiongps.com>      <research@fusiongps.com>                   Re: here   mbox?Item#2200.eml

                                                                                                       Patrick Corcoran                                                                                       Confidential communication regarding research prepared at
                                                                                                       <pcorcoran@fusiongps.com>; Laura                                           Attorney work product;
                            Email                                                                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                       Seago <lseago@fusiongps.com>;                                              Attorney-client privilege
                                                                                                                                                                                                              and for the purpose of providing legal advice
                                               Jason Felch                Peter Fritsch                Research
PRIV0000373   PRIV0000373           11/01/2016 <jfelch@fusiongps.com>     <pfritsch@fusiongps.com>     <research@fusiongps.com>                   Re: here   mbox?Item#2201.eml

                                                                                                       Patrick Corcoran                                                                                       Confidential communication regarding research prepared at
                                                                                                       <pcorcoran@fusiongps.com>; Laura                                           Attorney work product;
                            Email                                                                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                       Seago <lseago@fusiongps.com>;                                              Attorney-client privilege
                                                                                                                                                                                                              and for the purpose of providing legal advice
                                                                          Jason Felch                  Research
PRIV0000374   PRIV0000374           11/01/2016 pfritsch@fusiongps.com     <jfelch@fusiongps.com>       <research@fusiongps.com>                   Re: here   mbox?Item#2199.eml


                                                                                                       Jason Felch
                                                                                                       <jfelch@fusiongps.com>; Patrick                                                                        Confidential communication regarding research prepared at
                                                                                                       Corcoran                                                                   Attorney work product;
                            Email                                                                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                       <pcorcoran@fusiongps.com>; Laura                                           Attorney-client privilege
                                                                                                                                                                                                              and for the purpose of providing legal advice
                                                                                                       Seago <lseago@fusiongps.com>;
                                               Thomas Catan               Peter Fritsch                Research
PRIV0000375   PRIV0000375           11/01/2016 <tcatan@fusiongps.com>     <pfritsch@fusiongps.com>     <research@fusiongps.com>                   Re: here   mbox?Item#2195.eml
                                                                                                       Peter Fritsch                                                                                          Confidential communication regarding research prepared at
                                                                                                       <pfritsch@fusiongps.com>;                                                  Attorney work product;
                            Email                                                                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                               Laura Seago                Patrick Corcoran             Research                                                                   Attorney-client privilege
                                                                                                                                                                                                              and for the purpose of providing legal advice
PRIV0000376   PRIV0000376           11/01/2016 <lseago@fusiongps.com>     <pcorcoran@fusiongps.com>    <research@fusiongps.com>                   Re: here   mbox?Item#2196.eml

                                                                                                       Patrick Corcoran                                                                                       Confidential communication regarding research prepared at
                                                                                                       <pcorcoran@fusiongps.com>; Peter                                           Attorney work product;
                            Email                                                                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                       Fritsch <pfritsch@fusiongps.com>;                                          Attorney-client privilege
                                                                                                                                                                                                              and for the purpose of providing legal advice
                                               Jason Felch                Laura Seago                  Research
PRIV0000377   PRIV0000377           11/01/2016 <jfelch@fusiongps.com>     <lseago@fusiongps.com>       <research@fusiongps.com>                   Re: here   mbox?Item#2194.eml


                                                                                                       Jason Felch
                                                                                                       <jfelch@fusiongps.com>; Patrick                                                                        Confidential communication regarding research prepared at
                                                                                                       Corcoran                                                                   Attorney work product;
                            Email                                                                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                       <pcorcoran@fusiongps.com>; Laura                                           Attorney-client privilege
                                                                                                                                                                                                              and for the purpose of providing legal advice
                                                                                                       Seago <lseago@fusiongps.com>;
                                               Peter Fritsch              Thomas Catan                 Research
PRIV0000378   PRIV0000378           11/01/2016 <pfritsch@fusiongps.com>   <tcatan@fusiongps.com>       <research@fusiongps.com>                   Re: here   mbox?Item#2191.eml
                                                                                                       Jason Felch
                                                                         Peter Fritsch                 <jfelch@fusiongps.com>; Laura                                                                          Confidential communication regarding research prepared at
                                                                                                                                                                                  Attorney work product;
                            Email                                        <pfritsch@fusiongps.com>;     Seago <lseago@fusiongps.com>;                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                  Attorney-client privilege
                                               Patrick Corcoran          Thomas Catan                  Research                                                                                               and for the purpose of providing legal advice
PRIV0000379   PRIV0000379           11/01/2016 <pcorcoran@fusiongps.com> <tcatan@fusiongps.com>        <research@fusiongps.com>                   Re: here   mbox?Item#2190.eml
                                                                                                                                                                                                              Confidential communication regarding research prepared at
                                                                                                                                                                                  Attorney work product;
                            Email              Glenn Simpson            Peter Fritsch                                                                                                                         the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                  Attorney-client privilege
PRIV0000380   PRIV0000380           11/01/2016 <gsimpson@fusiongps.com> <pfritsch@fusiongps.com>                                                  Re: here   mbox?Item#2189.eml                               and for the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at
                                                                                                                                                                                  Attorney work product;
                            Email              Peter Fritsch              Glenn Simpson                                                                                                                       the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                  Attorney-client privilege
PRIV0000381   PRIV0000381           11/01/2016 <pfritsch@fusiongps.com>   <gsimpson@fusiongps.com>                                                Re: here   mbox?Item#2186.eml                               and for the purpose of providing legal advice
                                                                          Patrick Corcoran
                                                                          <pcorcoran@fusiongps.com>;   Jason Felch                                                                                            Confidential communication regarding research prepared at
                                                                          Peter Fritsch                <jfelch@fusiongps.com>; Laura                                              Attorney work product;
                            Email                                                                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                          <pfritsch@fusiongps.com>;    Seago <lseago@fusiongps.com>;                                              Attorney-client privilege
                                                                                                                                                                                                              and for the purpose of providing legal advice
                                               Jake Berkowitz             Thomas Catan                 Glenn Simpson
PRIV0000382   PRIV0000382           11/01/2016 <jberkowitz@fusiongps.com> <tcatan@fusiongps.com>       <gsimpson@fusiongps.com>                   Re: here   mbox?Item#2180.eml




                                                                                                                                       Page 22 of 29
                                                       Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 24 of 30



                                                                               Patrick Corcoran
                                                                               <pcorcoran@fusiongps.com>;        Jason Felch                                                                                                                            Confidential communication regarding research prepared at
                                                                               Peter Fritsch                     <jfelch@fusiongps.com>; Laura                                                                              Attorney work product;
                            Email                                                                                                                                                                                                                       the direction of Perkins Coie and in anticipation of litigation,
                                                                               <pfritsch@fusiongps.com>;         Seago <lseago@fusiongps.com>;                                                                              Attorney-client privilege
                                                                                                                                                                                                                                                        and for the purpose of providing legal advice
                                                    Jake Berkowitz             Thomas Catan                      Research
PRIV0000383   PRIV0000383                11/01/2016 <jberkowitz@fusiongps.com> <tcatan@fusiongps.com>            <research@fusiongps.com>                     Re: here                   mbox?Item#2178.eml
                                                                                                                 Patrick Corcoran
                                                                                                                 <pcorcoran@fusiongps.com>;
                                                                                                                 Thomas Catan                                                                                                                           Confidential communication regarding research prepared at
                                                                                                                                                                                                                            Attorney work product;
                            Email                                                                                <tcatan@fusiongps.com>; Jason                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                            Attorney-client privilege
                                                                                                                 Felch <jfelch@fusiongps.com>;                                                                                                          and for the purpose of providing legal advice
                                                    Peter Fritsch              Jake Berkowitz                    Laura Seago
PRIV0000384   PRIV0000384                11/01/2016 <pfritsch@fusiongps.com>   <jberkowitz@fusiongps.com>        <lseago@fusiongps.com>                       Re: here                   mbox?Item#2169.eml
                                                                                                                                                                                                                                                        Confidential communication regarding research prepared at
                                                                                                                                                                                                                            Attorney work product;
                            Email                   Jake Berkowitz             Peter Fritsch                                                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                            Attorney-client privilege
PRIV0000385   PRIV0000385                11/01/2016 <jberkowitz@fusiongps.com> <pfritsch@fusiongps.com>                                                       Re: here                   mbox?Item#2168.eml                                             and for the purpose of providing legal advice
                                                                                                                                                                                         NYTimes - on Russia                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                            Attorney work product;
                            Attachment                                                                                                                                                   Investigation with    11/01/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                            Attorney-client privilege
PRIV0000386   PRIV0000385                                                                                                                                                                comments.docx                                                  providing legal advice
                                                                               Patrick Corcoran
                                                                               <pcorcoran@fusiongps.com>;                                                                                                                                               Confidential communication regarding research prepared at
                                                                               Laura Seago                                                                                                                                  Attorney work product;
                            Email                                                                                                                                                                                                                       the direction of Perkins Coie and in anticipation of litigation,
                                                                               <lseago@fusiongps.com>;                                                                                                                      Attorney-client privilege
                                                                                                                                                                                                                                                        and for the purpose of providing legal advice
                                                                               Thomas Catan
PRIV0000387   PRIV0000387                11/01/2016 pfritsch@fusiongps.com     <tcatan@fusiongps.com>                                                         Fwd: here                  mbox?Item#2163.eml
                                                                                                                                                                                         NYTimes - on Russia                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                            Attorney work product;
                            Attachment                                                                                                                                                   Investigation with    11/01/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                            Attorney-client privilege
PRIV0000388   PRIV0000387                                                                                                                                                                comments.docx                                                  providing legal advice
                                                                                                                                                                                                                            Attorney work product;
                            Attachment                                                                                                                                                                                                                  error attachment file
PRIV0000389   PRIV0000387                                                                                                                                                                ATT00001.htm                       Attorney-client privilege
                                                                              Peter Fritsch
                                                                              <pfritsch@fusiongps.com>; Laura                                                                                                                                           Confidential communication regarding research prepared at
                                                                                                                                                                                                                            Attorney work product;
                            Email                                             Seago <lseago@fusiongps.com>;                                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                            Attorney-client privilege
                                                    Patrick Corcoran          Thomas Catan                                                                                                                                                              and for the purpose of providing legal advice
PRIV0000390   PRIV0000390                11/01/2016 <pcorcoran@fusiongps.com> <tcatan@fusiongps.com>                                                          Re: here                   mbox?Item#2161.eml
                                                                              Peter Fritsch
                                                                              <pfritsch@fusiongps.com>; Laura                                                                                                                                           Confidential communication regarding research prepared at
                                                                                                                                                                                                                            Attorney work product;
                            Email                                             Seago <lseago@fusiongps.com>;                                                                                                                                             the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                            Attorney-client privilege
                                                    Patrick Corcoran          Thomas Catan                                                                                                                                                              and for the purpose of providing legal advice
PRIV0000391   PRIV0000391                11/01/2016 <pcorcoran@fusiongps.com> <tcatan@fusiongps.com>                                                          Re: here                   mbox?Item#2147.eml
                                                                                                                                                                                         NYTimes - on Russia                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                            Attorney work product;
                            Attachment                                                                                                                                                   Investigation with    11/01/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                            Attorney-client privilege
PRIV0000392   PRIV0000391                                                                                                                                                                comments.docx                                                  providing legal advice
                                                                                                                 Peter Fritsch                                                                                                                          Confidential communication regarding research prepared at
                                                                                                                                                                                                                            Attorney work product;
                            Email                   Thomas Catan               Patrick Corcoran                  <pfritsch@fusiongps.com>; Laura                                                                                                        the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                            Attorney-client privilege
PRIV0000393   PRIV0000393                11/01/2016 <tcatan@fusiongps.com>     <pcorcoran@fusiongps.com>         Seago <lseago@fusiongps.com>                 Re: here                   mbox?Item#2145.eml                                             and for the purpose of providing legal advice
                                                                               Peter Fritsch
                                                                               <pfritsch@fusiongps.com>; Glenn
                                                                               Simpson                                                                                                                                                                  Confidential communication regarding research prepared at
                                                                               <gsimpson@fusiongps.com>; Jake                                                                                                               Attorney work product;
                            Email                                                                                                                                                                                                                       the direction of Perkins Coie and in anticipation of litigation,
                                                                               Berkowitz                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                                                        and for the purpose of providing legal advice
                                                    Edward Baumgartner         <jberkowitz@fusiongps.com>;
                                                    <edward@edward-            Patrick Corcoran                                                               Russian tabloid predicts
PRIV0000394   PRIV0000394                11/01/2016 austin.com>                <pcorcoran@fusiongps.com>                                                      'JFK moment' for Trump     mbox?Item#2144.eml
                                                                               Patrick Corcoran
                                                                               <pcorcoran@fusiongps.com>;                                                                                                                                               Confidential communication regarding research prepared at
                                                                               Peter Fritsch                                                                                                                                Attorney work product;
                            Email                                                                                                                                                                                                                       the direction of Perkins Coie and in anticipation of litigation,
                                                                               <pfritsch@fusiongps.com>;                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                                                        and for the purpose of providing legal advice
                                                    Laura Seago                Thomas Catan
PRIV0000395   PRIV0000395                11/01/2016 <lseago@fusiongps.com>     <tcatan@fusiongps.com>                                                         Re: here                   mbox?Item#2143.eml
                                                                                                                                                                                         NYTimes - on Russia                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                            Attorney work product;
                            Attachment                                                                                                                                                   Investigation with    11/01/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                            Attorney-client privilege
PRIV0000396   PRIV0000395                                                                                                                                                                comments.docx                                                  providing legal advice
                                                                                                                                                                                                                                                        Confidential communication regarding research prepared at
                                                                                                                                                                                                                            Attorney work product;
                            Email                   Jason Felch                Peter Fritsch                                                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                            Attorney-client privilege
PRIV0000397   PRIV0000397                11/01/2016 <jfelch@fusiongps.com>     <pfritsch@fusiongps.com>                                                       Marcus                     mbox?Item#2141.eml                                             and for the purpose of providing legal advice
                                                                                                                                                                                                                                                        Confidential communication regarding research prepared at
                                                                                                                                                                                                                            Attorney work product;
                            Email                   Peter Fritsch              Jason Felch                                                                                                                                                              the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                            Attorney-client privilege
PRIV0000398   PRIV0000398                11/01/2016 <pfritsch@fusiongps.com>   <jfelch@fusiongps.com>                                                         Re: Marcus                 mbox?Item#2139.eml                                             and for the purpose of providing legal advice




                                                                                                                                                   Page 23 of 29
                                                       Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 25 of 30



                                                                                                                                                                                                                                                      Confidential communication regarding research prepared at
                                                                                                                                                                                                                          Attorney work product;
                            Email                   Jason Felch                Peter Fritsch                                                                                                                                                          the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                          Attorney-client privilege
PRIV0000399   PRIV0000399                11/01/2016 <jfelch@fusiongps.com>     <pfritsch@fusiongps.com>                                                       Re: Marcus          mbox?Item#2136.eml                                                  and for the purpose of providing legal advice
                                                                                                                                                                                                                                                      Confidential communication regarding research prepared at
                                                                                                                                                                                                                          Attorney work product;
                            Email                   Peter Fritsch              Jason Felch                                                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                          Attorney-client privilege
PRIV0000400   PRIV0000400                11/01/2016 <pfritsch@fusiongps.com>   <jfelch@fusiongps.com>                                                         tell baram          mbox?Item#2135.eml                                                  and for the purpose of providing legal advice
                                                                                                                                                                                                                                                      Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                          Attorney work product;
                            Attachment                                                                                                                                            NYTimes annotated russia   11/01/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                          Attorney-client privilege
PRIV0000401   PRIV0000400                                                                                                                                                         story.docx                                                          providing legal advice
                                                                                                                                                                                                                                                      Confidential communication regarding research prepared at
                                                                                                                                                                                                                          Attorney work product;
                            Email                   Peter Fritsch              Michael A. Sussmann                                                                                                                                                    the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                          Attorney-client privilege
PRIV0000402   PRIV0000402                11/01/2016 <pfritsch@fusiongps.com>   <MSussmann@perkinscoie.com>                                                    annotated           mbox?Item#2128.eml                                                  and for the purpose of providing legal advice
                                                                                                                                                                                                                                                      Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                                                          Attorney work product;
                            Attachment                                                                                                                                            NYTimes annotated russia   11/01/2016                               and in anticipation of litigation, and for the purpose of
                                                                                                                                                                                                                          Attorney-client privilege
PRIV0000403   PRIV0000402                                                                                                                                                         story.docx                                                          providing legal advice
                                                    Sussmann, Michael A.                                                                                                                                                                              Confidential communication regarding research prepared at
                                                    (Perkins Coie)                                                                                                                                                        Attorney work product;
                            Email                                                                                                                                                                                                                     the direction of Perkins Coie and in anticipation of litigation,
                                                    <MSussmann@perkinscoie.c Peter Fritsch                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                      and for the purpose of providing legal advice
PRIV0000404   PRIV0000404                11/01/2016 om>                      <pfritsch@fusiongps.com>                                                         Re: annotated       mbox?Item#2121.eml
                                                                             Sussmann, Michael A. (Perkins                                                                                                                                            Confidential communication regarding research prepared at
                                                                                                                                                                                                                          Attorney work product;
                            Email                   Peter Fritsch            Coie)                                                                                                                                                                    the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                          Attorney-client privilege
PRIV0000405   PRIV0000405                11/01/2016 <pfritsch@fusiongps.com> <MSussmann@perkinscoie.com>                                                      Re: annotated       mbox?Item#2115.eml                                                  and for the purpose of providing legal advice
                                                                               Glenn Simpson
                                                                               <gsimpson@fusiongps.com>;                                                                                                                                              Confidential communication regarding research prepared at
                                                                               Peter Fritsch                                                                                                                              Attorney work product;
                            Email                                                                                                                                                                                                                     the direction of Perkins Coie and in anticipation of litigation,
                                                                               <pfritsch@fusiongps.com>;                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                                                                      and for the purpose of providing legal advice
                                                    Jake Berkowitz             Edward Baumgartner
PRIV0000406   PRIV0000406                11/01/2016 <jberkowitz@fusiongps.com> <edward@edward-austin.com>                                                     Dogan - Alfa        mbox?Item#1864.eml
                                                                                                                 Peter Fritsch                                                                                                                        Confidential communication regarding research prepared at
                                                    Edward Baumgartner                                           <pfritsch@fusiongps.com>; Glenn                                                                          Attorney work product;
                            Email                                                                                                                                                                                                                     the direction of Perkins Coie and in anticipation of litigation,
                                                    <edward@edward-            Jake Berkowitz                    Simpson                                                                                                  Attorney-client privilege
                                                                                                                                                                                                                                                      and for the purpose of providing legal advice
PRIV0000407   PRIV0000407                11/01/2016 austin.com>                <jberkowitz@fusiongps.com>        <gsimpson@fusiongps.com>                     Re: Dogan - Alfa    mbox?Item#1842.eml
                                                                               Peter Fritsch
                                                                               <pfritsch@fusiongps.com>; Glenn
                                                                               Simpson                                                                                                                                                                Confidential communication regarding research prepared at
                                                                               <gsimpson@fusiongps.com>;                                                                                                                  Attorney work product;
                            Email                                                                                                                                                                                                                     the direction of Perkins Coie and in anticipation of litigation,
                                                                               Patrick Corcoran                                                                                                                           Attorney-client privilege
                                                                                                                                                                                                                                                      and for the purpose of providing legal advice
                                                    Edward Baumgartner         <pcorcoran@fusiongps.com>; Jake
                                                    <edward@edward-            Berkowitz
PRIV0000408   PRIV0000408                11/01/2016 austin.com>                <jberkowitz@fusiongps.com>                                                     Alfa arms claims    mbox?Item#1839.eml
                                                                                                                 Peter Fritsch
                                                                                                                                                                                                                                                      Confidential communication regarding research prepared at
                                                    Edward Baumgartner                                           <pfritsch@fusiongps.com>; Glenn                                                                          Attorney work product;
                            Email                                                                                                                                                                                                                     the direction of Perkins Coie and in anticipation of litigation,
                                                    <edward@edward-            Jake Berkowitz                    Simpson                                                                                                  Attorney-client privilege
                                                                                                                                                                                                                                                      and for the purpose of providing legal advice
PRIV0000409   PRIV0000409                11/01/2016 austin.com>                <jberkowitz@fusiongps.com>        <gsimpson@fusiongps.com>                     Re: Dogan - Alfa    mbox?Item#1838.eml
                                                                                                                                                                                                                                                      Confidential communication regarding research prepared at
                                                                                                                                                                                                                          Attorney work product;
                            Attachment                                                                                                                                            080822 - Property -        11/01/2016                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                          Attorney-client privilege
PRIV0000410   PRIV0000409                                                                                                                                                         Marbleton in Georgia.pdf                                            and for the purpose of providing legal advice
                                                                              Glenn Simpson
                                                                              <gsimpson@fusiongps.com>;                                                                                                                                               Confidential communication regarding research prepared at
                                                                              Peter Fritsch                                                                                                                               Attorney work product;
                            Email                                                                                                                                                                                                                     the direction of Perkins Coie and in anticipation of litigation,
                                                                              <pfritsch@fusiongps.com>; Jake                                                                                                              Attorney-client privilege
                                                                                                                                                                                                                                                      and for the purpose of providing legal advice
                                                    Patrick Corcoran          Berkowitz
PRIV0000411   PRIV0000411                11/02/2016 <pcorcoran@fusiongps.com> <jberkowitz@fusiongps.com>                                                      FL Group and Alfa   mbox?Item#1736.eml
                                                                               Peter Fritsch
                                                                               <pfritsch@fusiongps.com>; Glenn
                                                                               Simpson                                                                                                                                                                Confidential communication regarding research prepared at
                                                                               <gsimpson@fusiongps.com>; Jake                                                                                                             Attorney work product;
                            Email                                                                                                                                                                                                                     the direction of Perkins Coie and in anticipation of litigation,
                                                                               Berkowitz                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                                                                      and for the purpose of providing legal advice
                                                    Edward Baumgartner         <jberkowitz@fusiongps.com>;
                                                    <edward@edward-            Patrick Corcoran
PRIV0000412   PRIV0000412                11/02/2016 austin.com>                <pcorcoran@fusiongps.com>                                                      Ilya on Alfa        mbox?Item#1654.eml
                                                                                                                                                                                                                                                      Confidential communication regarding research prepared at
                                                                                                                                                                                                                          Attorney work product;
                            Email                   Glenn Simpson            Peter Fritsch                                                                                                                                                            the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                          Attorney-client privilege
PRIV0000413   PRIV0000413                11/03/2016 <gsimpson@fusiongps.com> <pfritsch@fusiongps.com>                                                         Fwd: Ilya on Alfa   mbox?Item#1645.eml                                                  and for the purpose of providing legal advice




                                                                                                                                                   Page 24 of 29
                                                            Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 26 of 30



                                                                                 Peter Fritsch
                                                                                 <pfritsch@fusiongps.com>;
                                                                                 Edward Baumgartner                                                                                                                                                             Confidential communication regarding research prepared at
                                                                                 <edward@edward-austin.com>;                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                 Patrick Corcoran                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
                                                                                 <pcorcoran@fusiongps.com>; Jake
                                                        Glenn Simpson            Berkowitz
PRIV0000414   PRIV0000414                    11/03/2016 <gsimpson@fusiongps.com> <jberkowitz@fusiongps.com>                                                     Re: Ilya on Alfa        mbox?Item#1643.eml
                                                                                                                                                                                                                                                                Confidential communication regarding research prepared at
                                                                                                                                                                                                                                   Attorney work product;
                            Email                       Patrick Corcoran          Peter Fritsch                    Thomas Catan                                                                                                                                 the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                   Attorney-client privilege
PRIV0000415   PRIV0000415                    11/03/2016 <pcorcoran@fusiongps.com> <pfritsch@fusiongps.com>         <tcatan@fusiongps.com>                       Re: Foer follo          mbox?Item#1620.eml                                                      and for the purpose of providing legal advice
                                                                                                                                                                                                                                                                Confidential communication regarding research prepared at
                                                                                                                                                                                                                                   Attorney work product;
                            Email                                                  Patrick Corcoran                 Thomas Catan                                                                                                                                the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                   Attorney-client privilege
PRIV0000416   PRIV0000416                    11/03/2016 pfritsch@fusiongps.com     <pcorcoran@fusiongps.com>        <tcatan@fusiongps.com>                      Re: Foer follo          mbox?Item#1614.eml                                                      and for the purpose of providing legal advice
                                                                                                                    Patrick Corcoran
                                                                                                                                                                                                                                                                Confidential communication regarding research prepared at
                                                                                                                    <pcorcoran@fusiongps.com>;                                                                                     Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                        Thomas Catan               Peter Fritsch                    Research                                                                                                       Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
PRIV0000417   PRIV0000417                    11/03/2016 <tcatan@fusiongps.com>     <pfritsch@fusiongps.com>         <research@fusiongps.com>                    Re: Foer follo          mbox?Item#1613.eml
                                                                                                                    Patrick Corcoran
                                                                                                                                                                                                                                                                Confidential communication regarding research prepared at
                                                                                   Thomas Catan                     <pcorcoran@fusiongps.com>;                                                                                     Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                        Laura Seago                <tcatan@fusiongps.com>; Peter Research                                                                                                          Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
PRIV0000418   PRIV0000418                    11/03/2016 <lseago@fusiongps.com>     Fritsch <pfritsch@fusiongps.com> <research@fusiongps.com>                    Re: Foer follo          mbox?Item#1573.eml
                                                                                                                   Thomas Catan
                                                                                                                   <tcatan@fusiongps.com>; Patrick                                                                                                              Confidential communication regarding research prepared at
                                                                                                                   Corcoran                                                                                                        Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                   <pcorcoran@fusiongps.com>;                                                                                      Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
                                                        Peter Fritsch              Laura Seago                     Research
PRIV0000419   PRIV0000419                    11/03/2016 <pfritsch@fusiongps.com>   <lseago@fusiongps.com>          <research@fusiongps.com>                     Re: Foer follo          mbox?Item#1546.eml
                                                                                                                   Thomas Catan
                                                                                                                   <tcatan@fusiongps.com>; Patrick                                                                                                              Confidential communication regarding research prepared at
                                                                                                                   Corcoran                                                                                                        Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                   <pcorcoran@fusiongps.com>;                                                                                      Attorney-client privilege
                                                                                                                                                                                                                                                                and for the purpose of providing legal advice
                                                        Laura Seago                Peter Fritsch                   Research
PRIV0000420   PRIV0000420                    11/03/2016 <lseago@fusiongps.com>     <pfritsch@fusiongps.com>        <research@fusiongps.com>                     Re: Foer follo          mbox?Item#1526.eml
                                                                                                                                                                                                                                                                Confidential communication regarding research prepared at
                                                                                                                                                                                                                                   Attorney work product;
                            Email                       Peter Fritsch              Laura Seago                                                                                                                                                                  the direction of Perkins Coie and in anticipation of litigation,
                                                                                                                                                                                                                                   Attorney-client privilege
PRIV0000421   PRIV0000421                    11/03/2016 <pfritsch@fusiongps.com>   <lseago@fusiongps.com>                                                       Re: Foer follo          mbox?Item#1522.eml                                                      and for the purpose of providing legal advice
                                                                                   Glenn Simpson                                                                                                                                                                Confidential communication regarding research prepared at
                                                                                   <gsimpson@fusiongps.com>;                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Baker Hostetler and in anticipation of
                                                        Taylor Sears               Peter Fritsch                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                                                                                litigation, and for the purpose of providing legal advice
PRIV0000422   PRIV0000422                    11/23/2016 <tsears@fusiongps.com>     <pfritsch@fusiongps.com>                                                     Re: JASPER accounting   Inbox.mbox?Item#2482.eml
                                                                                                                                                                                                                                                                Confidential research prepared at the direction of Baker
                                                                                                                                                                                                                                   Attorney work product;
                            Attachment                                                                                                                                                                                11/22/2016                                Hostetler and in anticipation of litigation, and for the purpose
                                                                                                                                                                                                                                   Attorney-client privilege
PRIV0000423   PRIV0000422                                                                                                                                                               Jasper Client Portfolio.pdf                                             of providing legal advice
                                                                                   Glenn Simpson
                                                                                                                                                                                                                                                                Confidential communication regarding research prepared at
                                                                                   <gsimpson@fusiongps.com>;                                                                                                                       Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Baker Hostetler and in anticipation of
                                                        Taylor Sears               Peter Fritsch                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                                                                                litigation, and for the purpose of providing legal advice
PRIV0000424   PRIV0000424                    11/23/2016 <tsears@fusiongps.com>     <pfritsch@fusiongps.com>                                                     Re: JASPER accounting   Inbox.mbox?Item#2373.eml
                                                                                                                                                                                                                                                                Confidential research prepared at the direction of Baker
                                                                                                                                                                                                                                   Attorney work product;
                            Attachment                                                                                                                                                                                11/22/2016                                Hostetler and in anticipation of litigation, and for the purpose
                                                                                                                                                                                                                                   Attorney-client privilege
PRIV0000425   PRIV0000424                                                                                                                                                               Jasper Client Portfolio.pdf                                             of providing legal advice
                                                                                 Veselnitskaya Nataliya
                                                                                                                                                                                                                                                                Confidential communication regarding research prepared at
                                                                                 <odranoel1519@gmail.com>;                                                                                                                         Attorney work product;
                            Email                                                                                                                                                                                                                               the direction of Baker Hostetler and in anticipation of
                                                        Glenn Simpson            Mark Cymrot                                                                                            Sent                                       Attorney-client privilege
                                                                                                                                                                                                                                                                litigation, and for the purpose of providing legal advice
PRIV0000426   PRIV0000426                    11/23/2016 <gsimpson@fusiongps.com> <mcymrot@bakerlaw.com>                                                         FW: JASPER accounting   Items.mbox?Item#348.eml
                                                                                                                                                                                                                                                                Confidential research prepared at the direction of Baker
                                                                                                                                                                                                                                   Attorney work product;
                            Attachment                                                                                                                                                                                11/22/2016                                Hostetler and in anticipation of litigation, and for the purpose
                                                                                                                                                                                                                                   Attorney-client privilege
PRIV0000427   PRIV0000426                                                                                                                                                               Jasper Client Portfolio.pdf                                             of providing legal advice
                            Loose
                                                                                                                                                                                                                                                                Confidential research prepared at the direction of counsel and
                            Document -                                                                                                                                                                                             Attorney work product;
                                                                                                                                                                                                                      03/10/2017                                in anticipation of litigation, and for the purpose of obtaining
                            Research                                                                                                                                                    Bangor whos who 3_10                       Attorney-client privilege
                                                                                                                                                                                                                                                                legal advice
PRIV0000430   PRIV0000430   Report                                                                                                                                                      JB.docx
                            Loose                                                                                                                                                                                                                               Confidential research prepared at the direction of counsel and
                                                                                                                                                                                                                                   Attorney work product;
                            Document -                                                                                                                                                                                03/04/2017                                in anticipation of litigation, and for the purpose of obtaining
                                                                                                                                                                                                                                   Attorney-client privilege
                            Research notes                                                                                                                                                                                                                      legal advice
PRIV0000431   PRIV0000431                                                                                                                                                               bangplan.docx
                                                                                                                                                                                                                                   Attorney-Client privilege;
                                                                                                                                                                                                                                   attorney work product;       Confidential communication in anticipation of litigation and for
                            Email
                                                         Cain, Nicola - RPC        Josh Levy                       Glenn Simpson                                CONFIDENTIAL &          Inbox.mbox?Item#123502.em                  protected by the common      the purpose of providing legal advice
PRIV0000432   PRIV0000432                    5/24/2017   <nicola.cain@rpc.co.uk>   <jal@cunninghamlevy.com>        <gsimpson@fusiongps.com>                     PRIVILEGED              l                                          interest doctrine




                                                                                                                                                     Page 25 of 29
                                                        Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 27 of 30



                                                                                                                                                                                                                        Attorney-Client privilege;
                                                                                                                                                                                  23790428-v1-COURT SEALED 5/22/2017    attorney work product;       Confidential communication in anticipation of litigation and for
                            Attachment
                                                                                                                                                                                  CLAIMANTS PART 18                     protected by the common      the purpose of providing legal advice
PRIV0000433   PRIV0000432                                                                                                                                                         REQUEST.PDF                           interest doctrine
                                                                                                                                                                                                                        Attorney-Client privilege;
                                                                                                                                                                                  23790443-v1-COURT SEALED 5/22/2017    attorney work product;       Confidential communication in anticipation of litigation and for
                            Attachment
                                                                                                                                                                                  RESPONSE TO RFI PART 18               protected by the common      the purpose of providing legal advice
PRIV0000434   PRIV0000432                                                                                                                                                         REQUEST.PDF                           interest doctrine
                                                                                                                                                                                                                        Attorney-Client privilege;
                                                                                                                                                                                                                        attorney work product;       Confidential communication in anticipation of litigation and for
                            Email
                                                     Cain, Nicola - RPC         Josh Levy                     Glenn Simpson                                 CONFIDENTIAL &        CONFIDENTIAL &                        protected by the common      the purpose of providing legal advice
PRIV0000435   PRIV0000435                5/24/2017   <Nicola.Cain@rpc.co.uk>    <jal@cunninghamlevy.com>      <gsimpson@fusiongps.com>                      PRIVILEGED            PRIVILEGED.htm                        interest doctrine
                                                                                                                                                                                                                        Attorney-Client privilege;
                                                                                                                                                                                  23790428-v1-COURT SEALED              attorney work product;       Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                                                     5/22/2017
                                                                                                                                                                                  CLAIMANTS PART 18                     protected by the common      the purpose of providing legal advice
PRIV0000436   PRIV0000435                                                                                                                                                         REQUEST.PDF                           interest doctrine
                                                                                                                                                                                                                        Attorney-Client privilege;
                                                                                                                                                                                  23790443-v1-COURT SEALED 5/22/2017    attorney work product;       Confidential communication in anticipation of litigation and for
                            Attachment
                                                                                                                                                                                  RESPONSE TO RFI PART 18               protected by the common      the purpose of providing legal advice
PRIV0000437   PRIV0000435                                                                                                                                                         REQUEST.PDF                           interest doctrine
                                                                                William W. Taylor
                                                                                <wtaylor@zuckerman.com>;
                                                                                Steven M. Salky                                                                                                                         Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Email
                                                                                <Ssalky@zuckerman.com>; Bob                                                                                                             attorney work product        the purpose of providing legal advice
                                                     Josh Levy                  Muse                          gsimpson@fusiongps.com; Peter                 Fwd: CONFIDENTIAL &
PRIV0000438   PRIV0000438                5/24/2017   <jal@cunninghamlevy.com>   <rmuse@cunninghamlevy.com>    Fritsch <pfritsch@fusiongps.com>              PRIVILEGED            mbox?Item#603.eml
                                                                                                                                                                                  23790428-v1-COURT SEALED
                                                                                                                                                                                                                        Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                            CLAIMANTS PART 18        5/22/2017
                                                                                                                                                                                                                        attorney work product        the purpose of providing legal advice
PRIV0000439   PRIV0000438                                                                                                                                                         REQUEST.PDF
                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                                                                               error attachment file
PRIV0000440   PRIV0000438                                                                                                                                                         ATT00001.htm                          attorney work product
                                                                                                                                                                                  23790443-v1-COURT SEALED
                                                                                                                                                                                                                        Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                            RESPONSE TO RFI PART 18 5/22/2017
                                                                                                                                                                                                                        attorney work product        the purpose of providing legal advice
PRIV0000441   PRIV0000438                                                                                                                                                         REQUEST.PDF
                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                                                                               error attachment file
PRIV0000442   PRIV0000438                                                                                                                                                         ATT00002.htm                          attorney work product
                                                                                William W. Taylor
                                                                                <wtaylor@zuckerman.com>;
                                                                                Steven M. Salky                                                                                                                         Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Email
                                                                                <ssalky@zuckerman.com>; Bob   Glenn Simpson                                                                                             attorney work product        the purpose of providing legal advice
                                                     Josh Levy                  Muse                          <gsimpson@fusiongps.com>; Peter               Fwd: CONFIDENTIAL &   Inbox.mbox?Item#123593.em
PRIV0000443   PRIV0000443                5/24/2017   <jal@cunninghamlevy.com>   <rmuse@cunninghamlevy.com>    Fritsch <pfritsch@fusiongps.com>              PRIVILEGED            l
                                                                                                                                                                                  23790428-v1-COURT SEALED              Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                            CLAIMANTS PART 18         5/22/2017
                                                                                                                                                                                                                        attorney work product        the purpose of providing legal advice
PRIV0000444   PRIV0000443                                                                                                                                                         REQUEST.PDF
                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                                                                               error attachment file
PRIV0000445   PRIV0000443                                                                                                                                                         ATT00001.htm                          attorney work product
                                                                                                                                                                                  23790443-v1-COURT SEALED              Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                            RESPONSE TO RFI PART 18 5/22/2017     attorney work product        the purpose of providing legal advice
PRIV0000446   PRIV0000443                                                                                                                                                         REQUEST.PDF
                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                                                                               error attachment file
PRIV0000447   PRIV0000443                                                                                                                                                         ATT00002.htm                          attorney work product
                                                                                William W. Taylor
                                                                                <wtaylor@zuckerman.com>;
                                                                                Steven M. Salky                                                                                                                         Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Email
                                                                                <Ssalky@zuckerman.com>; Bob   Glenn Simpson                                                                                             attorney work product        the purpose of providing legal advice
                                                     Josh Levy                  Muse                          <gsimpson@fusiongps.com>; Peter               Fwd: CONFIDENTIAL &   Fwd: CONFIDENTIAL &
PRIV0000448   PRIV0000448                5/24/2017   <jal@cunninghamlevy.com>   <rmuse@cunninghamlevy.com>    Fritsch <pfritsch@fusiongps.com>              PRIVILEGED            PRIVILEGED.htm
                                                                                                                                                                                  23790428-v1-COURT SEALED
                                                                                                                                                                                                                        Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                            CLAIMANTS PART 18        5/22/2017
                                                                                                                                                                                                                        attorney work product        the purpose of providing legal advice
PRIV0000449   PRIV0000448                                                                                                                                                         REQUEST.PDF
                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                                                                               error attachment file
PRIV0000450   PRIV0000448                                                                                                                                                         ATT00001.htm                          attorney work product
                                                                                                                                                                                  23790443-v1-COURT SEALED              Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                            RESPONSE TO RFI PART 18 5/22/2017     attorney work product        the purpose of providing legal advice
PRIV0000451   PRIV0000448                                                                                                                                                         REQUEST.PDF
                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                                                                               error attachment file
PRIV0000452   PRIV0000448                                                                                                                                                         ATT00002.htm                          attorney work product

                                                                                                                                                                                                                        Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Email                    Glenn Simpson            Mark Stephens                   Josh Levy                                     CONFIDENTIAL &        Sent                                  attorney work product        the purpose of providing legal advice
PRIV0000453   PRIV0000453                5/25/2017   <gsimpson@fusiongps.com> <mark.stephens@hkfsi.com>       <jal@cunninghamlevy.com>                      PRIVILEGED            Items.mbox?Item#20333.eml




                                                                                                                                                 Page 26 of 29
                                                       Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 28 of 30



                                                                                                                                                                                 23790428-v1-COURT SEALED
                                                                                                                                                                                                                           Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                           CLAIMANTS PART 18            5/22/2017
                                                                                                                                                                                                                           attorney work product        the purpose of providing legal advice
PRIV0000454   PRIV0000453                                                                                                                                                        REQUEST.PDF
                                                                                                                                                                                 23790443-v1-COURT SEALED
                                                                                                                                                                                                                           Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                           RESPONSE TO RFI PART 18      5/22/2017
                                                                                                                                                                                                                           attorney work product        the purpose of providing legal advice
PRIV0000455   PRIV0000453                                                                                                                                                        REQUEST.PDF
                                                     Glenn Simpson            Mark Stephens                    Josh Levy                               CONFIDENTIAL &            CONFIDENTIAL &                            Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Email
PRIV0000456   PRIV0000456                5/25/2017   <gsimpson@fusiongps.com> <Mark.Stephens@hkfsi.com>        <jal@cunninghamlevy.com>                PRIVILEGED                PRIVILEGED.htm                            attorney work product        the purpose of providing legal advice
                                                                                                                                                                                 23790428-v1-COURT SEALED                  Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                           CLAIMANTS PART 18            5/22/2017
                                                                                                                                                                                                                           attorney work product        the purpose of providing legal advice
PRIV0000457   PRIV0000456                                                                                                                                                        REQUEST.PDF
                                                                                                                                                                                 23790443-v1-COURT SEALED                  Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                           RESPONSE TO RFI PART 18      5/22/2017
                                                                                                                                                                                                                           attorney work product        the purpose of providing legal advice
PRIV0000458   PRIV0000456                                                                                                                                                        REQUEST.PDF

                                                                                Glenn Simpson                                                          Nicola Cain's response --                                           Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Email                                               <gsimpson@fusiongps.com>;                                              Privileged and confidential -                                       attorney work product        the purpose of providing legal advice
                                                     Josh Levy                  Peter Fritsch                                                          attorney-client privilege
PRIV0000459   PRIV0000459                5/29/2017   <jal@cunninghamlevy.com>   <pfritsch@fusiongps.com>                                               and work product              mbox?Item#571.eml
                                                                                                                                                                                     23790428-v1-COURT SEALED              Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                               CLAIMANTS PART 18        5/22/2017
                                                                                                                                                                                                                           attorney work product        the purpose of providing legal advice
PRIV0000460   PRIV0000459                                                                                                                                                            REQUEST.PDF
                                                                                                                                                                                     23790443-v1-COURT SEALED              Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                               RESPONSE TO RFI PART 18 5/22/2017     attorney work product        the purpose of providing legal advice
PRIV0000461   PRIV0000459                                                                                                                                                            REQUEST.PDF

                                                                                Glenn Simpson                                                          Nicola Cain's response --                                           Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Email                                               <gsimpson@fusiongps.com>;                                              Privileged and confidential -                                       attorney work product        the purpose of providing legal advice
                                                     Josh Levy                  Peter Fritsch                                                          attorney-client privilege     Inbox.mbox?Item#124050.em
PRIV0000462   PRIV0000462                5/29/2017   <jal@cunninghamlevy.com>   <pfritsch@fusiongps.com>                                               and work product              l
                                                                                                                                                                                     23790428-v1-COURT SEALED
                                                                                                                                                                                                                           Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                               CLAIMANTS PART 18         5/22/2017
                                                                                                                                                                                                                           attorney work product        the purpose of providing legal advice
PRIV0000463   PRIV0000462                                                                                                                                                            REQUEST.PDF
                                                                                                                                                                                     23790443-v1-COURT SEALED
                                                                                                                                                                                                                           Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                               RESPONSE TO RFI PART 18 5/22/2017
                                                                                                                                                                                                                           attorney work product        the purpose of providing legal advice
PRIV0000464   PRIV0000462                                                                                                                                                            REQUEST.PDF


                                                                                                                                                       Fw: Grassley Feinstein
                                                                                                                                                       Graham Whitehouse to
                                                                                                                                                       Glenn Simpson (Document                                             Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Email
                                                                                Peter Fritsch                                                          Request) - privileged and                                           attorney work product        the purpose of providing legal advice
                                                                                <pfritsch@fusiongps.com>; Glenn                                        confidential - attorney-
                                                     Josh Levy                  Simpson                         Tracy Schmaler                         client privilege and work
PRIV0000465   PRIV0000465                7/19/2017   <jal@cunninghamlevy.com>   <gsimpson@fusiongps.com>        <tschmaler@kivvit.com>                 product                   mbox?Item#5423.eml
                                                                                                                                                                                 2017-07-19 CEG DF LG SW to                Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                           Glenn Simpson (Document    7/19/2017
                                                                                                                                                                                                                           attorney work product        the purpose of providing legal advice
PRIV0000466   PRIV0000465                                                                                                                                                        Request).pdf
                                                                                                                                                       Re: DOCUMENT
                                                                                                                                                       PRESERVATION NOTICE -
                                                                                                                                                       PRIVILEGED AND                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Email                                               Peter Fritsch                                                          CONFIDENTIAL -                                                      attorney work product        the purpose of providing legal advice
                                                                                <pfritsch@fusiongps.com>;                                              ATTORNEY-CLIENT
                                                     Josh Levy                  Research                       Bob Muse                                PRIVILEGE AND WORK
PRIV0000467   PRIV0000467                7/20/2017   <jal@cunninghamlevy.com>   <research@fusiongps.com>       <rmuse@cunninghamlevy.com>              PRODUCT                   mbox?Item#5419.eml
                                                                                                                                                                                 2017.07.20 Document
                                                                                                                                                                                                                           Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                           Preservation Memo re Sen. 7/20/2017
                                                                                                                                                                                                                           attorney work product        the purpose of providing legal advice
PRIV0000468   PRIV0000467                                                                                                                                                        Jud. Comm. Investigation.pdf
                                                                                                                                                       Fw: DOCUMENT
                                                                                                                                                       PRESERVATION NOTICE -
                                                                                                                                                       PRIVILEGED AND                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Email                                                                                                                      CONFIDENTIAL -                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                                       ATTORNEY-CLIENT
                                                     Josh Levy                  Peter Fritsch                  Bob Muse                                PRIVILEGE AND WORK
PRIV0000469   PRIV0000469                7/20/2017   <jal@cunninghamlevy.com>   <pfritsch@fusiongps.com>       <rmuse@cunninghamlevy.com>              PRODUCT                   mbox?Item#5418.eml
                                                                                                                                                                                 2017.07.20 Document
                                                                                                                                                                                                                           Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                           Preservation Memo re Sen. 7/20/2017
                                                                                                                                                                                                                           attorney work product        the purpose of providing legal advice
PRIV0000470   PRIV0000469                                                                                                                                                        Jud. Comm. Investigation.pdf




                                                                                                                                            Page 27 of 29
                                                        Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 29 of 30



                                                                                                                                                              Fwd: DOCUMENT
                                                                                                                                                              PRESERVATION NOTICE -
                                                                                                                                                              PRIVILEGED AND                                                            Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Email                                                                                                                             CONFIDENTIAL -                                                            attorney work product        the purpose of providing legal advice
                                                                                                                                                              ATTORNEY-CLIENT
                                                     Peter Fritsch              Research                         Erica Castro                                 PRIVILEGE AND WORK
PRIV0000471   PRIV0000471                7/20/2017   <pfritsch@fusiongps.com>   <research@fusiongps.com>         <ecastro@fusiongps.com>                      PRODUCT                     Inbox.mbox?Item#68823.eml
                                                                                                                                                                                          Untitled attachment                           Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Attachment                                                                                                                                                                              7/20/2017
PRIV0000472   PRIV0000471                                                                                                                                                                 63842.dat                                     attorney work product        the purpose of providing legal advice
                                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                                                                                               error attachment file
PRIV0000473   PRIV0000471                                                                                                                                                                 ATT00001.htm                                  attorney work product
                                                                                                                 Salky, Steven M.
                                                                                                                 <Ssalky@zuckerman.com>; Taylor,
                                                                                                                 William W.
                                                                                                                 <wtaylor@zuckerman.com>; Bob                                                                                           Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
                            Email
                                                                                                                 Muse                                         Re: Follow up privileged                                                  attorney work product        the purpose of providing legal advice
                                                                                                                 <rmuse@cunninghamlevy.com>;                  and Confidential - attorney-
                                                     Josh Levy                  Glenn Simpson                    Peter Fritsch                                client privilege and work
PRIV0000474   PRIV0000474                7/24/2017   <jal@cunninghamlevy.com>   <gsimpson@fusiongps.com>         <pfritsch@fusiongps.com>                     product                      mbox?Item#5354.eml


                                                                                                                 Glenn Simpson
                                                                                                                 <gsimpson@fusiongps.com>;                                                                                              Attorney-Client privilege;   Confidential communication with counsel in anticipation of
                            Email                                                                                Joshua Levy                                                                                                            attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                                 <jal@cunninghamlevy.com>; Tracy
                                                     Peter Fritsch              Thomas Catan                     Schmaler <tschmaler@kivvit.com>;
PRIV0000475   PRIV0000475                7/26/2017   <pfritsch@fusiongps.com>   <tcatan@fusiongps.com>           Neil King <nking@fusiongps.com>              Re: Meet Fusion GPS         Re: Meet Fusion GPS.htm
                                                     Glenn Simpson              Josh Levy                                                                     Doo Anal -- Privileged &    Doo Anal -- Privileged &                      Attorney-Client privilege;   Confidential communication with counsel in anticipation of
                            Email
PRIV0000476   PRIV0000476                7/29/2017   <gsimpson@fusiongps.com>   <jal@cunninghamlevy.com>                                                      Confidential                Confidential.htm                              attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                                                                                                                                                                                     Confidential research prepared at the direction of counsel and
                                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                    Buzzfeed Dossier - analysis      7/19/2017                                 in anticipation of litigation, and for the purpose of obtaining
                                                                                                                                                                                                                                        attorney work product
PRIV0000477   PRIV0000476                                                                                                                                                                 PRIVILEGED.docx                                                            legal advice
                                                                                Tracy Schmaler
                                                                                                                                                                                                                                        Attorney-Client privilege;   Confidential communication with counsel in anticipation of
                            Email                   Thomas Catan                <tschmaler@kivvit.com>; Joshua                                                Privileged -- dossier doc   Privileged -- dossier doc
                                                                                                                                                                                                                                        attorney work product        litigation and for the purpose of obtaining legal advice
PRIV0000478   PRIV0000478                08/04/2017 <tcatan@fusiongps.com>      Levy <jal@cunninghamlevy.com>                                                 edits                       edits.htm
                                                                                                                                                                                                                                                                     Confidential research prepared at the direction of counsel and
                                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                                                     08/03/2017                                in anticipation of litigation, and for the purpose of obtaining
                                                                                                                                                                                                                                        attorney work product
PRIV0000479   PRIV0000478                                                                                                                                                                 2017.08.04_Dossier                                                         legal advice
                                                    Thomas Catan                Jake Berkowitz                                                                Few more q's from josh      Few more q's from josh and                    Attorney-Client privilege;   Confidential communication with counsel in anticipation of
                            Email
PRIV0000480   PRIV0000480                08/04/2017 <tcatan@fusiongps.com>      <jberkowitz@fusiongps.com>                                                    and Tracy                   Tracy.htm                                     attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                                                                                                                                                                                     Confidential research prepared at the direction of counsel and
                                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                    8.4.2017_Dossier_Backgroun 08/04/2017                                      in anticipation of litigation, and for the purpose of obtaining
                                                                                                                                                                                                                                        attorney work product
PRIV0000481   PRIV0000480                                                                                                                                                                 der__ts_edits.docx                                                         legal advice
                                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                                                     08/04/2017                                error attachment file
PRIV0000482   PRIV0000480                                                                                                                                                                 ATT00001.txt                                  attorney work product
                                                    Thomas Catan                Jake Berkowitz                                                                Few more q's from josh      Few more q's from josh and                    Attorney-Client privilege;   Confidential communication with counsel in anticipation of
                            Email
PRIV0000483   PRIV0000483                08/04/2017 <tcatan@fusiongps.com>      <jberkowitz@fusiongps.com>                                                    and Tracy                   Tracy.htm                                     attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                                                                                                                                                                                     Confidential research prepared at the direction of counsel and
                                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                    8.4.2017_Dossier_Backgroun 08/04/2017                                      in anticipation of litigation, and for the purpose of obtaining
                                                                                                                                                                                                                                        attorney work product
PRIV0000484   PRIV0000483                                                                                                                                                                 der__ts_edits.docx                                                         legal advice
                                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                                                     08/04/2017                                error attachment file
PRIV0000485   PRIV0000483                                                                                                                                                                 ATT00001.txt                                  attorney work product
                                                                                Tracy Schmaler                                                                                                                                          Attorney-Client privilege;   Confidential communication with counsel in anticipation of
                            Email                   Thomas Catan                <tschmaler@kivvit.com>; Joshua                                                Privileged-- Dossier        Privileged-- Dossier                          attorney work product        litigation and for the purpose of obtaining legal advice
PRIV0000486   PRIV0000486                08/05/2017 <tcatan@fusiongps.com>      Levy <jal@cunninghamlevy.com>                                                 backgrounder latest         backgrounder latest.htm
                                                                                                                                                                                                                                                                     Confidential research prepared at the direction of counsel and
                                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                    8.4.2017_Dossier_Backgroun 08/04/2017                                      in anticipation of litigation, and for the purpose of obtaining
                                                                                                                                                                                                                                        attorney work product
PRIV0000487   PRIV0000486                                                                                                                                                                 der__ts_jb_tc_edits.docx                                                   legal advice
                                                                                Tracy Schmaler                                                                                                                                          Attorney-Client privilege;   Confidential communication with counsel in anticipation of
                            Email                   Thomas Catan                <tschmaler@kivvit.com>; Joshua                                                Privileged-- Dossier        Privileged-- Dossier                          attorney work product        litigation and for the purpose of obtaining legal advice
PRIV0000488   PRIV0000488                08/05/2017 <tcatan@fusiongps.com>      Levy <jal@cunninghamlevy.com>                                                 backgrounder latest         backgrounder latest.htm
                                                                                                                                                                                                                                                                     Confidential research prepared at the direction of counsel and
                                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                    8.4.2017_Dossier_Backgroun 08/04/2017                                      in anticipation of litigation, and for the purpose of obtaining
                                                                                                                                                                                                                                        attorney work product
PRIV0000489   PRIV0000488                                                                                                                                                                 der__ts_jb_tc_edits.docx                                                   legal advice
                                                                                                                                                              Re: Dossier backgrounder    Re: Dossier backgrounder
                                                                                Josh Levy                                                                     latest -- privileged and    latest -- privileged and                      Attorney-Client privilege;   Confidential communication with counsel in anticipation of
                            Email                                               <jal@cunninghamlevy.com>;                                                     confidential - attorney-    confidential - attorney-client                attorney work product        litigation and for the purpose of obtaining legal advice
                                                    Tracy Schmaler              Thomas Catan                                                                  client privilege and work   privilege and work product
PRIV0000490   PRIV0000490                08/06/2017 <tschmaler@kivvit.com>      <tcatan@fusiongps.com>                                                        product doctrine            doctrine.htm
                                                                                                                                                                                                                                                                     Confidential research prepared at the direction of counsel and
                                                                                                                                                                                                                                        Attorney-Client privilege;
                            Attachment                                                                                                                                                    8.5.2017_Dossier_Backgroun 08/05/2017                                      in anticipation of litigation, and for the purpose of obtaining
                                                                                                                                                                                                                                        attorney work product
PRIV0000491   PRIV0000490                                                                                                                                                                 der.docx                                                                   legal advice




                                                                                                                                                   Page 28 of 29
                                                        Case 1:17-cv-02041-RJL Document 147-15 Filed 05/21/21 Page 30 of 30



                                                                              Glenn Simpson
                                                                              <gsimpson@fusiongps.com>;                                                                                                                  Attorney-Client privilege;   Confidential communication with counsel in anticipation of
                            Email                                             Peter Cunningham                                                                                                                           attorney work product        litigation and for the purpose of obtaining legal advice
                                                     Tracy Schmaler           <pcunningham@educationpost.or Josh Levy                             privileged & confidential - privileged & confidential -
PRIV0000492   PRIV0000492                8/31/2017   <tschmaler@kivvit.com>   g>                            <jal@cunninghamlevy.com>              dossier backgrounder        dossier backgrounder.htm
                                                                                                                                                                                                                                                      Confidential research prepared at the direction of counsel and
                                                                                                                                                                                                                         Attorney-Client privilege;
                            Attachment                                                                                                                                        8.5.2017_Dossier_Backgroun 08/05/2017                                   in anticipation of litigation, and for the purpose of obtaining
                                                                                                                                                                                                                         attorney work product
PRIV0000493   PRIV0000492                                                                                                                                                     der.docx                                                                legal advice
                                                                                                                                                                                                                                                      Confidential research prepared at the direction of counsel and
                                                                                                                                                                                                                         Attorney-Client privilege;
                            Attachment                                                                                                                                        Fusion background points      8/22/2017                                 in anticipation of litigation, and for the purpose of obtaining
                                                                                                                                                                                                                         attorney work product
PRIV0000494   PRIV0000492                                                                                                                                                     8.22.docx                                                               legal advice
                            Loose
                                                                                                                                                                                                                                                      Confidential research prepared at the direction of counsel and
                            Document -                                                                                                                                                                                   Attorney-Client privilege;
                                                                                                                                                                                                            8/28/2016                                 in anticipation of litigation, and for the purpose of obtaining
                            Research                                                                                                                                                                                     attorney work product
                                                                                                                                                                                                                                                      legal advice
PRIV0000496   PRIV0000496   Report                                                                                                                                            RICHARD BURT1.docx
                            Loose                                                                                                                                                                                                                     Confidential communication with Perkins Coie and in
                                                                                                                                                                                                                         Attorney-Client privilege;
                            Document -                                                                                                                                        Perkins Signed Contract       04/11/2016                                anticipation of litigation, and for the purpose of providing legal
                                                                                                                                                                                                                         attorney work product
PRIV0000497   PRIV0000497   Contract                                                                                                                                          4.11.16.pdf                                                             advice




                                                                                                                                       Page 29 of 29
